Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9905 Page 1 of 75



   1   XAVIER BECERRA
       Attorney General of California
   2   State Bar No. 118517
       MARK R. BECKINGTON
   3   Supervising Deputy Attorney General
       State Bar No. 126009
   4   JOSE A. ZELIDON-ZEPEDA
       Deputy Attorney General
   5   State Bar No. 227108
       PETER H. CHANG
   6   Deputy Attorney General
       State Bar No. 241467
   7   JOHN D. ECHEVERRIA
       Deputy Attorney General
   8   State Bar No. 268843
        455 Golden Gate Avenue, Suite 11000
   9    San Francisco, CA 94102-7004
        Telephone: (415) 510-3479
  10    Fax: (415) 703-1234
        E-mail: John.Echeverria@doj.ca.gov
  11   Attorneys for Defendant
  12                     IN THE UNITED STATES DISTRICT COURT
  13                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
  14                                      CIVIL DIVISION
  15
  16   JAMES MILLER et al.                           3:19-cv-01537-BEN-JLB
  17                                    Plaintiffs, DEFENDANTS’ RESPONSES TO
                                                    PLAINTIFFS’ PROPOSED
  18               v.                               FINDINGS OF FACT AND
                                                    CONCLUSIONS OF LAW
  19   CALIFORNIA ATTORNEY
       GENERAL XAVIER BECERRA,
  20   et al.,                                   Courtroom:             5A
                                                 Judge:                 Hon. Roger T. Benitez
  21                                 Defendants. Trial Date:            February 3, 2021
                                                 Action Filed:          August 15, 2019
  22
  23
  24
  25
  26
  27
  28
                                                     i
          Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                       (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9906 Page 2 of 75



   1                                        TABLE OF AUTHORITIES
   2
                                                                                                                      Page
   3   CASES
   4
       Ass’n of N.J. Rifle & Pistol Clubs, Inc. v. Att’y Gen. N.J.
   5      910 F.3d 106 (3d Cir. 2018) .................................................................................. 2
   6   Caetano v. Massachusetts
   7     136 S.Ct. 1027 (2016) ......................................................................................... 31

   8   Chafin v. Chafin
         568 U.S. 165 (2013) .............................................................................................. 7
   9
  10   District of Columbia v. Heller
          554 U.S. 570 (2008) ............................................................................................ 31
  11
       Duncan v. Becerra
  12
         970 F.3d 1133 (9th Cir. 2020) ............................................................................... 2
  13
       Friedman v. City of Highland Park, Ill.
  14      784 F.3d 406 (7th Cir. 2015) ..................................................................... 1, 31, 45
  15
       Heller v. District of Columbia
  16     670 F.3d 1244 (D.C. Cir. 2011) .......................................................... 1, 31, 36, 70
  17   Jackson v. City & Cty. of San Francisco
  18      746 F.3d 953 (9th Cir. 2014) ..................................................................... 6, 39, 51
  19   Kachalsky v. Cty. of Westchester
         701 F.3d 81 (2d Cir. 2012) .................................................................................... 3
  20
  21   Kolbe v. Hogan
         849 F.3d 114 (4th Cir. 2017) ............................................................................... 69
  22
  23   Mai v. United States
         952 F.3d 1106 (9th Cir. 2020) ......................................................................... 3, 39
  24
       Martin v. Hunter’s Lessee
  25     14 U.S. 304 (1816) ................................................................................................ 7
  26
       McDonald v. City of Chicago
  27     561 U.S. 742 (2010) .............................................................................................. 8
  28
                                                      ii
            Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                         (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9907 Page 3 of 75



   1                                       TABLE OF AUTHORITIES
   2                                             (continued)
                                                                                                                     Page
   3   N.Y. State Rifle & Pistol Ass’n v. Cuomo
   4      804 F.3d 242 (2d Cir. 2015) ................................................................................ 69

   5   Panhandle Oil Co. v. Knox
         277 U.S. 218 (1928) .............................................................................................. 7
   6
   7   Pena v. Lindley
         898 F.3d 969 (9th Cir. 2018) ............................................................................... 51
   8
       People v. James
   9
         174 Cal. App. 4th 662 (2009) .............................................................................. 32
  10
       Puente Ariz. v. Arpaio
  11     821 F.3d 1098 (9th Cir. 2016) ............................................................................. 39
  12
       Rupp v. Becerra
  13     401 F. Supp. 3d 978 (C.D. Cal. 2019) .......................................................... passim
  14   Silvester v. Harris
  15       843 F.3d 816 (9th Cir. 2016) ................................................................................. 3
  16   Staples v. United States
          511 U.S. 600 (1994) ............................................................................................ 12
  17
  18   Teter v. Connors
          460 F. Supp. 3d 989 (D. Haw. 2020) .................................................................... 1
  19
       United States v. Marzzarella
  20
         614 F.3d 85 (3d Cir. 2010) .................................................................................... 2
  21
       United States v. Solerno
  22     481 U.S. 739 (1987) ............................................................................................ 39
  23
       Vermont v. Misch
  24      No. 173-2-19, 2021 VT 10 (Vt. Feb. 19, 2021) .................................................. 30
  25   Wilson v. Cook Cty.
  26      937 F.3d 1028 (7th Cir. 2019) ............................................................................. 69
  27   Worman v. Healey
  28     922 F.3d 26 (1st Cir. 2019) ................................................................. 5, 32, 37, 69
                                                        iii
                  Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                                                              (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9908 Page 4 of 75



   1                                          TABLE OF AUTHORITIES
   2                                                (continued)
                                                                                                                              Page
   3   STATUTES
   4   California Penal Code
   5      § 30510 .......................................................................................................... 56, 57
          § 30515 ................................................................................................................ 50
   6
          § 30515(a) ..................................................................................................... passim
   7      § 30515(a)(1) ................................................................................................... 9, 24
          § 30515(a)(2) ....................................................................................................... 24
   8
          § 30515(a)(6) ....................................................................................................... 27
   9      § 30515(a)(9) ....................................................................................................... 50
          § 30515(a)(10) ..................................................................................................... 50
  10
          § 30515(a)(11) ..................................................................................................... 50
  11      § 30660 ................................................................................................................ 40
  12   OTHER AUTHORITIES
  13
       California Code of Regulations Title 11
  14      § 5471(r) .............................................................................................................. 35
  15   Eugene Volokh, Implementing the Right to Keep and Bear Arms for
  16     Self-Defense: An Analytical Framework and a Research Agenda,
         56 UCLA L. Rev. 1443, 1465-67 (2009) ............................................................ 62
  17
       Frederick Schauer, Slippery Slopes, 99 Harv. L. Rev. 361, 368-69
  18
          (1985)..................................................................................................................... 7
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                         iv
                   Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                                                               (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9909 Page 5 of 75



   1        In accordance with the Court’s February 5, 2021 Minute Order (Dkt. 97),
   2   Defendants hereby respond to Plaintiffs’ Proposed Findings of Fact and
   3   Conclusions of Law (“Pls.’ PFF&CL”) (Dkt. 104).1
   4   Paragraph 28:
   5        28.    The Supreme Court has emphasized that “reasonable” tailoring
            demands a considerably closer fit than mere rational basis scrutiny; and
   6        the AWCA’s sweeping ban on common firearms with common
            characteristics is not a reasonable fit for achieving the State’s interests.
   7
   8   Defendants’ Response to Paragraph 28:
   9        The Supreme Court has not specified the appropriate level of scrutiny to apply
  10   in Second Amendment cases, nor has it “emphasized” the degree of tailoring
  11   required in such cases. See Teter v. Connors, 460 F. Supp. 3d 989, 1001 (D. Haw.
  12   2020) (“Heller did not specify the appropriate level of scrutiny applicable to
  13   Second Amendment challenges. All that is clear from Heller is that (1) rational
  14   basis is not appropriate, (2) some degree of heightened scrutiny applies, and (3)
  15   categorical bans on possessing operable handguns at home are so severely
  16   burdensome that they fail under any level of scrutiny.”); Friedman v. City of
  17   Highland Park, Ill., 784 F.3d 406, 409-10 (7th Cir. 2015) (“The language from
  18   Heller that we have quoted is precautionary: It warns against readings that go
  19   beyond the scope of Heller’s holding that ‘the Second Amendment creates
  20   individuals rights, one of which is keeping operable handguns at home for self-
  21   defense.’” (citation omitted)).
  22
  23         1
                Defendants identify the paragraphs to which they respond by number and
       the full text of the relevant paragraph, followed by Defendants’ response to the
  24   contentions therein, including citation to designated portions of the deposition
       transcripts, the parties’ evidence, and Defendants’ prior briefing. For the Court’s
  25   convenience and to avoid repetition, Defendants have grouped relevant paragraphs
       together when they address similar points. Defendants have endeavored to address
  26   only the most salient contentions of fact and law. The absence of a response to a
       particular paragraph should not be construed as a concession by Defendants that the
  27   contentions in that paragraph are not contested, and the omission of an argument or
       citation in a particular response should not be construed as a concession that
  28   additional evidence or authority may not be    relevant.
                                                   1
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9910 Page 6 of 75



   1   Paragraphs 29-30:
   2        29.     In deciding intermediate scrutiny, courts use a First Amendment
            analysis. Heightened scrutiny in Second Amendment cases is guided by
   3        First Amendment principles. Jackson, 746 F.3d at 961.
   4        30.    Thus, if California’s assault weapons ban does not “alleviate the
            claimed harms to a material degree,” it fails intermediate scrutiny.
   5        Edenfield v. Fane, 507 U.S. 761, 770-71; See Lott Decl. Plaintiffs’ Exh.
            010, Exhs. 010-2 through 010-29; See also Lott Decl., Plaintiffs’ Exh.
   6        032.
   7   Defendants’ Response to Paragraphs 29-30:
   8        While courts have “look[ed] to the First Amendment for guidance in fleshing
   9   out jurisprudence for the Second Amendment,” Duncan v. Becerra, 970 F.3d 1133,
  10   1160 n.20 (9th Cir. 2020) (citing Jackson v. City & Cty. of San Francisco, 746 F.3d
  11   953, 960 (9th Cir. 2014)), the Ninth Circuit has not incorporated First Amendment
  12   jurisprudence wholesale into its two-step framework for Second Amendment cases,
  13   including the requirements of intermediate scrutiny. The First and Second
  14   Amendments, while both protecting fundamental rights, protect different individual
  15   interests and involve different risks to the public. See Ass’n of N.J. Rifle & Pistol
  16   Clubs, Inc. v. Att’y Gen. N.J., 910 F.3d 106, 122 n.28 (3d Cir. 2018) (“While our
  17   Court has consulted First Amendment jurisprudence concerning the appropriate
  18   level of scrutiny to apply to a gun regulation, we have not wholesale incorporated it
  19   into the Second Amendment. This is for good reason: ‘[t]he risk inherent in
  20   firearms and other weapons distinguishes the Second Amendment right from other
  21   fundamental rights . . . .’” (citations omitted)); United States v. Marzzarella, 614
  22   F.3d 85, 96 n.15 (3d Cir. 2010) (“While we recognize the First Amendment is a
  23   useful tool in interpreting the Second Amendment, we are also cognizant that the
  24   precise standards of scrutiny and how they apply may differ under the Second
  25   Amendment.”). Notwithstanding the “analogies” between the First and Second
  26   Amendments, “there are salient differences between the state’s ability to regulate
  27   each of these rights,” and it would be “imprudent to assume that the principles and
  28
                                                     2
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9911 Page 7 of 75



   1   doctrines developed in connection with the First Amendment apply equally to the
   2   Second.” Kachalsky v. Cty. of Westchester, 701 F.3d 81, 92 (2d Cir. 2012).
   3        Intermediate scrutiny in the Second Amendment context requires that the State
   4   show that the challenged law is “substantially related to the important government
   5   interest of reducing firearm-related deaths and injuries.” Silvester v. Harris, 843
   6   F.3d 816, 827 (9th Cir. 2016) (quoting Jackson, 843 F.3d at 966). In applying
   7   intermediate scrutiny in Second Amendment cases, courts “do not impose an
   8   ‘unnecessarily rigid burden of proof,’” nor do they “require ‘scientific precision.’”
   9   Mai v. United States, 952 F.3d 1106, 1118 (9th Cir. 2020) (quoting Pena v. Lindley,
  10   898 F.3d 969, 979 (9th Cir. 2018)). Accordingly, Plaintiffs’ reliance on First
  11   Amendment prior-restraint cases is misplaced.
  12   Paragraphs 31-32:
  13        31. Defendants have not provided any credible evidence that the
            AWCA is effective.
  14
            32.     Any alleged higher incidence of “assault weapons” being used in
  15        crimes, mass shootings, and/or police shootings cannot justify the State’
            sweeping ban on the lawful possession and use of protected arms, and the
  16        lawful use of such arms overwhelmingly outweighs any criminal use.
            Government “may not regulate the secondary effects of speech by
  17        suppressing the speech itself.” City of Los Angles v. Alameda Books, Inc.,
            535 U.S. 425, 445 (2002) (opinion of Kennedy, J.).
  18
  19   Defendants’ Response to Paragraphs 31-32:
  20        Contrary to Plaintiffs’ contention, Defendants have provided substantial
  21   evidence that the AWCA and similar assault-weapon restrictions are effective in
  22   mitigating the incidence and lethality of mass shootings. See Defs.’ Post-Trial
  23   Proposed Findings of Fact & Conclusions of Law (“Defs.’ PFF&CL”) (Dkt. 103) at
  24   21-22, ¶¶ 118-124. The State has more than met its burden under intermediate
  25   scrutiny. Id. at 30-33, ¶¶ 37-50. To the extent Plaintiffs rely on language from
  26   First Amendment case law, such reliance is misplaced. See supra Defs.’ Resp. to
  27   ¶¶ 29-30.
  28
                                                     3
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9912 Page 8 of 75



   1   Paragraphs 33-36:
   2        33.     The U.S. Supreme Court in District of Columbia v. Heller, 554
            U.S. 570, 582, 128 S.Ct. 2783 (2008) rejected such an argument, finding
   3        that a ban on possessing commonly owned firearms lacked any fit to
            further the government’s interest under any level of scrutiny. Heller, 554
   4        U.S. at 628-29.
   5        34.     Constitutionally protected activities cannot be banned because the
            activity could lead to criminal abuses. See Southeast Promotions Led. V.
   6        Conrad, 420 U.S. 546, 559 (1975); Vicenty v. Bloomberg, 476 F.3d 74,
            84-85 (2d Cir. 2007); Robb v. Hungerbeeler, 370 F.3d 735, 743 (8th Cir.
   7        2004); Ashcroft v. Free Speech Coal., 535 U.S. 234, 245 (2002); Stanley
            v. Georgia, 394 U.S. 557, 567 (1969).
   8
            35.      Under intermediate scrutiny, “a reasonable fit requires tailoring,
   9        and a broad prophylactic ban on acquisition or possession of all”
            common semiautomatic firearms with common characteristics “for all
  10        ordinary, law-abiding, responsible citizens is not tailored at all.” Duncan
            v. Becerra, 366 F.Supp.3d at 1180; see also Turner Broadcasting System,
  11        Inc. v. FCC, 512 U.S. 622, 682-83 (1994) (O’Connor, J., concurring in
            part and dissenting in part) (“A regulation is not ‘narrowly tailored’ —
  12        even under the more lenient [standard applicable to content neutral
            restrictions] — where… a substantial portion of the burden on speech
  13        does not serve to advance [the State’s content-neutral] goals…. Broad
            prophylactic rules in the area of free expression are suspect. Precision of
  14        regulation must be the touchstone….”) (brackets in original) (citation and
            quotations omitted).
  15
            36.      “To meet the narrow tailoring requirement … the government
  16        must demonstrate that alternative measures that burden substantially less
            [of the right] would fail to achieve the government’s interests, not simply
  17        that the chosen route is easier.” McCullen v. Coakley, 134 S. Ct. 2518,
            2524 (2014); see also Ward v. Rock Against Racism, 491 U.S. 781, 799
  18        (1989).
  19   Defendants’ Response to Paragraphs 33-36:
  20        To the extent Plaintiffs rely on language from First Amendment case law, such
  21   reliance is misplaced. See supra Defs.’ Resp. to ¶¶ 29-30.
  22   Paragraphs 37-41:
  23        37.     “The right to self-defense is largely meaningless if it does not
            include the right to choose the most effective means of defending
  24        oneself.” Friedman v. City of Highland Park, 784 F.3d 406, 418 (7th Cir.
            2015) (Manion, J., dissenting).
  25
            38.     The State’s justification that the self-same characteristics that
  26        make the firearms here suitable for lawful use may also make them
            effective tools for crime if misused, thus necessitating a ban, misses the
  27        point and would ultimately gut the Second Amendment.
  28
                                                     4
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9913 Page 9 of 75



   1        39.      The very point of protecting arms, and firearms in particular, is
            that they allow a law-abiding person to project force against unjust force
   2        at a distance, and thereby defend themselves and others against a violent
            threat as soon as possible with the least amount of damage to those being
   3        protected.
   4        40.     Inevitably, under the State’s reasoning, all firearms that are
            suitable for any lawful purpose, including self-defense and militia
   5        service, are comparably dangerous in the hands of a violent criminal.
   6        41.     The notion that improvements that make firearms better and safer
            for lawful use likewise make them comparably better for unlawful use
   7        simply leads to the absurdity that firearms may never be improved
            because the very fact that the firearm is more accurate or lethal outweigh
   8        the benefits and justify a ban.
   9   Defendants’ Response to Paragraphs 37-41:
  10        The prohibited features that qualify certain firearms as assault weapons under
  11   California Penal Code section 30515(a) are combat-oriented features that can
  12   enhance the lethality of those firearms when fired rapidly and continuously—or
  13   even automatically if the weapon is modified—as well as the concealability of
  14   those weapons. See Defs.’ PFF&CL at 4-11, ¶¶ 19-67. Those features are not
  15   needed for lawful uses. See id. at 11, 16, ¶¶ 68, 92 (citing Defs.’ Ex. L); id. at 18,
  16   ¶ 103. Plaintiffs fail to cite any authority supporting their contention that any
  17   firearm accessory that may provide some “ergonomic” benefit is protected under
  18   the Second Amendment and may not be prohibited no matter the danger posed to
  19   society. To the contrary, under intermediate scrutiny, the State is entitled to weigh
  20   the evidence and the respective risks. See Worman v. Healey, 922 F.3d 26, 40 (1st
  21   Cir. 2019) (concluding that plaintiffs’ argument that “the forbidden assault weapons
  22   and LCMs are ‘ideal’ for domestic self-defense for many of the same reasons that
  23   such weapons are ideal for mass shootings” “is too facile by half” and “give[s]
  24   unduly short shrift to ‘the legislature’s prerogative . . . to weigh the evidence,
  25   choose among conflicting inferences, and make the necessary policy judgments’”
  26   (citation omitted)); Rupp v. Becerra, 401 F. Supp. 3d 978, 993 (C.D. Cal. 2019)
  27   (noting that, while “Plaintiffs may have legitimate interests in possessing
  28   semiautomatic rifles within the AWCA’s scope,” “California has permissibly
                                                     5
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9914 Page 10 of 75



   1   weighed those interests against the weapons’ propensity for being used for mass
   2   violence and concluded that the weapons’ lawful value is drastically outweighed by
   3   the danger they pose to California citizens”).
   4        In any event, Plaintiffs’ own evidence indicates that a California-compliant,
   5   centerfire AR-platform rifle without any prohibited features has the same rate-of-
   6   fire and even better accuracy than an assault rifle with all of the prohibited features,
   7   undermining any claim that the prohibited features are needed for lawful uses
   8   including self-defense. See Pls.’ Ex. 11 (Kraut Decl.) ¶¶ 5-6.
   9   Paragraph 42:
  10        42.      Importantly, under intermediate scrutiny, if a law is
            underinclusive, that undermines the purported interest alleged by the
  11        State. Greater New Orleans Broadcasting Ass’n v. United States, 527
            U.S. 173, 185-95 (1999). And if it is necessarily underinclusive, because
  12        a more inclusive restriction would be unconstitutional, that shows the
            interest is not valid as framed.
  13
  14   Defendants’ Response to Paragraph 42:
  15         The Ninth Circuit has not incorporated First Amendment jurisprudence
  16   wholesale into its two-step framework for Second Amendment cases, including the
  17   requirements of intermediate scrutiny. See supra Defs.’ Resp. to ¶¶ 29-30. Under
  18   intermediate scrutiny in the Second Amendment context, the fit between the
  19   challenged law and the State’s important interests need not be perfect, nor does it
  20   need to be the least restrictive means of serving those interests. See Jackson, 746
  21   F.3d at 969. The AWCA is constitutional notwithstanding any alleged over-
  22   inclusiveness or under-inclusiveness of the law.
  23   Paragraph 43:
  24        43.    The State admits that the AWCA does not prohibit all
            semiautomatic firearms precisely because such a ban would be
  25        unconstitutional. As shown below, the AWCA’s continuous expansion of
            what constitutes an assault weapon has no stopping point. Because the
  26        AWCA has no stopping point and the current restriction is necessarily
            underinclusive, the State’s interest as framed is improper.
  27
  28
                                                     6
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9915 Page 11 of 75



   1   Defendants’ Response to Paragraph 43:
   2        The AWCA has been amended over time in response to manufacturer attempts
   3   to circumvent the law. See Defs.’ PFF&CL at 2, ¶ 8. In any event, Plaintiffs’
   4   slippery-slope concern does not undermine the constitutionality of the AWCA. See
   5   Frederick Schauer, Slippery Slopes, 99 Harv. L. Rev. 361, 368-69 (1985) (“As a
   6   start we can say that a slippery slope argument necessarily contains the implicit
   7   concession that the proposed resolution of the instant case is not itself troublesome.
   8   By focusing on the consequences for future cases, we implicitly concede that this
   9   instance is itself innocuous, or perhaps even desirable.”). Under Article III, the
  10   Court focuses on the constitutionality of the law at issue in the case, not the
  11   possibility of its future abuse or extension. See Martin v. Hunter’s Lessee, 14 U.S.
  12   304, 345 (1816) (“It is always a doubtful course, to argue against the use or
  13   existence of a power, from the possibility of its abuse.”); Panhandle Oil Co. v.
  14   Knox, 277 U.S. 218, 223 (1928) (Holmes, J., dissenting) (“The power to tax is not
  15   the power to destroy while this Court sits.”); see also Chafin v. Chafin, 568 U.S.
  16   165, 171 (2013) (noting that Article III restricts jurisdiction to actual “cases and
  17   controversies” and that “[f]ederal courts may not ‘decide questions that cannot
  18   affect the rights of litigants in the case before them’ or give ‘opinion[s] advising
  19   what the law would be upon a hypothetical state of facts’” (citations omitted)).
  20   Paragraphs 45-47:
  21        45.      The Supreme Court’s test for commonality is a nationwide
            inquiry. The Second Amendment does not mean different things in
  22        different parts of the country. The Supreme Court’s analysis in Heller
            asks simply whether the arms are “both dangerous and unusual.”
  23        Caetano v. Massachusetts, 136 S.Ct. 1027, 1031 (2016) (Alito, J., joined
            by Thomas, J., concurring) (italics original). And if the firearms are not
  24        both, it determines if the category of arms are in common use for lawful
            purposes. Duncan, 366 F.Supp.3d at 1142. The text of the Second
  25        Amendment, as it is informed by history and tradition, all point in the
            same direction because “the pertinent Second Amendment inquiry is
  26        whether [the banned weapons] are commonly possessed by law-abiding
            citizens for lawful purposes today.” Caetano, supra, at 1032 (italics
  27        original).
  28
                                                     7
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9916 Page 12 of 75



   1        46.      The arms banned as “assault weapons” under the AWCA and
            regulations are not both dangerous and unusual, as the Supreme Court
   2        defined in Heller. To the contrary, they are common in all respects: (1)
            they are common functionally, as they are all semiautomatic in their
   3        operation; (2) they are common characteristically, as they are all
            commercially popular types of arms with various common characteristics
   4        like pistol grips and the like; and (3) they are common jurisdictionally,
            available in the vast majority of states. As further proof, they are
   5        common numerically, in that they are owned by citizens by the hundreds
            of thousands or more. All of the semiautomatic firearms California bans
   6        in Penal Code section 30515 meet the Heller test and are constitutionally
            protected.
   7
            47.     While numerical data can be helpful in determining if a particular
   8        weapon is commonly used for lawful purposes, the constitutionally-
            protected status of arms cannot turn on fact-bound sales numbers of
   9        particular makes, models, or even specific configurations. Rather, the
            question is a categorical analysis of type and function, set against a
  10        backdrop of permissibility and availability throughout the United States.
            “While less popular than handguns, stun guns are widely owned and
  11        accepted as a legitimate means of self-defense across the country.”
            Caetano, 136 S. Ct. 1027, 1033 (2016) (Alito, J., concurring). So too are
  12        semiautomatic firearms in various configurations of characteristics, as
            California bans. These firearms are commonly used by responsible, law-
  13        abiding people for various lawful purposes such as self-defense, hunting,
            recreation, competition, and collecting. Curcuruto Decl., Plaintiffs’ Exh.
  14        004, ¶¶ 7-14; Exhs. 004-1 to 004-8.
  15   Defendants’ Response to Paragraphs 45-47:
  16        The fact that a majority of jurisdictions permit the sale and possession of
  17   assault weapons does not entail that those weapons are necessarily in “common
  18   use” for lawful purposes. Rather, the Supreme Court has made clear that the
  19   Second Amendment “by no means eliminates” a state’s ability to “devise solutions
  20   to social problems that suit local needs and values” and that “[s]tate and local
  21   experimentation with reasonable firearms regulations will continue.” McDonald v.
  22   City of Chicago, 561 U.S. 742, 784 (2010) (plurality opinion) (quotation omitted).
  23   In any event, the AWCA does not ban weapons commonly used by responsible,
  24   law-abiding individuals for various lawful purposes. Plaintiffs’ proposed finding is
  25   based on a category of rifles commonly referenced as AR-platform rifles or
  26   “modern sporting rifles.” See Pls.’ Ex. 4 (Curcuruto Decl.) ¶ 7. However, the
  27   AWCA does not categorically ban such rifles. While certain configurations of AR-
  28   platform rifles or “modern sporting rifles” are restricted by the AWCA,
                                                     8
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9917 Page 13 of 75



   1   Californians continue to enjoy the use of other configurations of these rifles for
   2   self-defense, hunting, and sport shooting. Californians continue to own “modern
   3   sporting rifles.” Curcuruto Dep. at 71:1-18. Californians continue to use “modern
   4   sporting rifles” in sports shooting, including competitive shooting. Id. at 103:22-
   5   1014:8. Firearms retailers in California continue to sell “modern sporting rifles.”
   6   Id. at 97:25-98:3.
   7   Paragraphs 48-51:
   8        48.     The fact that the AWCA may act to ban thousands of discrete
            configurations of common semiautomatic pistols, shotguns, and rifles
   9        held in respectively smaller numbers than the over-arching category of
            “assault weapons” as a whole is irrelevant to the constitutional inquiry
  10        under Heller. Mocsary Decl., Plaintiffs’ Exh. 003, ¶¶ 47-52.
  11        49.     Another demonstration of the commonality of semiautomatic
            firearms called “assault weapons” is their general legality in other
  12        jurisdictions. Caetano, 136 S.Ct. at 1032 (“[t]he more relevant statistic is
            that “[h]undreds of thousands of Tasers and stun guns have been sold to
  13        private citizens,” who it appears may lawfully possess them in 45
            States”) (Alito, J., concurring).
  14
            50.     Law-abiding citizens may possess any semiautomatic rifle in 44
  15        states and may possess some semiautomatic rifles in all 50 states.
            Mocsary Decl., Plaintiffs’ Exh. 003, at ¶ 44. Semiautomatic firearms may
  16        be possessed by citizens in all fifty states. Forty-one states treat all
            semiautomatic firearms the same as every other legal firearm, without
  17        any additional restrictions, regardless of the features attached to the
            firearm. Id.
  18
            51.     Millions of weapons that California defines as “assault weapons”
  19        by virtue of the Penal Code section 30515(a)(1) characteristics are legally
            owned by people in a large majority of the states. Mocsary Decl.,
  20        Plaintiffs’ Exh. 003, ¶¶ 25-52.
  21   Defendants’ Response to Paragraphs 48-51:
  22        Plaintiffs’ proposed finding is unsupported by the evidence. Plaintiffs have
  23   not provided any evidence as to how many weapons there are that are defined as
  24   “assault weapons” under Penal Code section 30515(a)(1). Rather Plaintiffs’
  25   estimate is based on a broad category of rifles sometimes referred to as “modern
  26   sporting rifles.” See Pls.’ Ex. 4 (Curcuruto Decl.) ¶ 7. However, the AWCA does
  27   not categorically ban “modern sporting rifles.” While certain configurations of
  28   “modern sporting rifles” are restricted by the AWCA, Californians continue to
                                                     9
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9918 Page 14 of 75



   1   enjoy the use of other “modern sporting rifles” for self-defense, hunting, and sport
   2   shooting. Curcuruto Dep. at 71:1-18, 97:25-98:3, 103:22-1014:8.
   3           Furthermore, to the extent Plaintiffs’ proposed finding suggests a certain
   4   number of “modern sporting rifles,” it is unsupported by evidence. Plaintiffs’
   5   estimate of the number of “modern sporting rifles” in lawful possession in the
   6   United States is deeply flawed and cannot be relied upon. See infra Defs.’ Resp. to
   7   ¶ 58.
   8           In accordance with the Court’s ruling on Defendants’ motion in limine,
   9   Plaintiffs cannot proffer legal conclusions through their expert witness, Professor
  10   Mocsary. See Feb. 3, 2021 Trial Tr. at 66:23-25 (“[T]o the extent that a legal
  11   conclusion is expressed by any witness, those legal conclusions will be
  12   disregarded.”).
  13   Paragraph 52:
  14           52.     Assault weapons bans are not longstanding prohibitions. The only
               federal regulation on semiautomatic firearms having characteristics at
  15           issue here did not occur until 1994 in the Public Safety and Recreational
               Firearms Use Protection Act (the “Federal Assault Weapons Ban”)
  16           (103rd Congress (1993-1994)), a subsection of the Violent Crime Control
               and Law Enforcement Act of 1994 (Pub. L. 103-322), which was allowed
  17           to sunset 10 years later due to its lack of effect on crime. Lott Decl,
               Plaintiffs’ Exh. 010, ¶ 8.
  18
  19   Defendants’ Response to Paragraph 52:
  20           The AWCA has historical analogs in firing-capacity regulations enacted in the
  21   1920s and 1930s, including restrictions in the District of Columbia that have been
  22   in continuous effect. See Defs.’ PFF&CL at 25-27, ¶¶ 16-22. Such laws are
  23   sufficiently longstanding. See id.; see also Feb. 3, 2021 Trial Tr. at 119 (indicating
  24   that the “prohibition against fully automatic weapons” dating back to the 1930s is
  25   longstanding “enough for me”).
  26   Paragraphs 53-54:
  27           53.     Firearms defined under California law as “assault weapons” by
               virtue of the features they contain, as set forth in Pen. Code section
  28           30515(a), are in common use, for lawful     purposes, including, recreational
                                                     10
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9919 Page 15 of 75



   1        and competitive target shooting, self-defense, collecting and hunting, by
            millions of Americans. Curcuruto Decl., Plaintiffs’ Exh. 004, ¶ 7.
   2
            54.     Semiautomatic rifles bearing features prohibited by Pen. Code
   3        section 30515(a)(1) are widely available and popular. The characteristics
            most commonly associated with these types of firearms are that they are
   4        semiautomatic, with the ability to accept a detachable magazine.
            Curcuruto testimony, Tx of 10/19/20 Hearing at 62:7-11; Kapelsohn
   5        Decl., Plaintiffs’ Exh. 001, ¶ 18. The most popular is the AR platform (or
            rifles modeled on the AR-15 pattern). Curcuruto testimony, Tx of
   6        10/19/20 Hearing at 62:17-18. That is true both nationally and in the
            State of California. Id. at 62:24 – 63:19.
   7
   8   Defendants’ Response to Paragraphs 53-54:
   9        Plaintiffs’ proposed findings are not supported by the evidence. See supra
  10   Defs.’ Resp. to ¶¶ 48-51.
  11   Paragraph 55:
  12        55.     An AR-15 rifle is a semiautomatic civilian rifle, which means it
            fires one shot with every pull of the trigger. Staples v. United States, 511
  13        U.S. 600, 603, 114 S.Ct. 1793 (1994). Kapelsohn testimony, Tx of
            10/19/20 hearing at 23:4-9; Curcuruto Decl., Plaintiffs’ Exh. 004, ¶ 7,
  14        fn.1. This distinguishes an AR-15 from an M16, which is a “select fire”
            weapon, that is, it can be either semiautomatic or fully automatic.
  15        Staples, 511 U.S. at 603; Kapelsohn testimony, Tx of 10/19/20 Hearing
            at 21:22 -22:5; Curcuruto Decl., Plaintiffs’ Exh. 004, ¶ 7. Semiautomatic
  16        firearms such as the AR-15 “traditionally have been widely accepted as
            lawful possessions.” Staples, 511 U.S. at 612; Heller II, 670 F.3d at
  17        1288. In general, semiautomatic firearms are widely available and
            popular; the vast majority of handguns sold today are semiautomatic.
  18        Heller II, 670 F.3d at 1269 (Kavanaugh, J., dissenting).
  19   Defendants’ Response to Paragraph 55:
  20        This proposed finding is irrelevant to the asserted claims and defenses. The
  21   AWCA does not categorically ban semiautomatic firearms or “modern sporting
  22   rifles,” including the AR-15. See supra Defs.’ Resp. to ¶¶ 48-51. The AWCA
  23   prohibits only certain configurations of semiautomatic firearms. While certain
  24   configurations of AR-platform rifles or “modern sporting rifles” are restricted by
  25   the AWCA, Californians continue to enjoy the use of other “modern sporting rifles”
  26   and AR-platform rifles for self-defense, hunting, and sport shooting. Curcuruto
  27   Dep. at 71:1-18, 97:25-98:3, 103:22-1014:8. Under the AWCA, Californians,
  28
                                                     11
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9920 Page 16 of 75



   1   unless they are otherwise prohibited, may acquire certain AR-platform
   2   semiautomatic rifles with detachable magazines and semiautomatic handguns.
   3        Moreover, the Supreme Court’s decision in Staples v. United States, 511 U.S.
   4   600 (1994), is inapposite. The Court in Staples did not hold that AR-platform rifles
   5   can never be regulated; instead, it addressed the narrow question of whether the
   6   absence of federal prohibition on those rifles at the time would have given gun
   7   owners sufficient notice of the likelihood of regulation for purposes of establishing
   8   mens rea. See Staples, 511 U.S. at 612. The Court did not address whether assault
   9   rifles could ever be restricted or, more generally, are within the scope of the Second
  10   Amendment. In fact, the Supreme Court acknowledged in Staples that the
  11   “destructive potential” of assault rifles may be “even greater than” weapons such as
  12   machineguns, sawed-off shotguns, artillery pieces, and hand grenades. Id. And
  13   four months after Staples was decided, Congress enacted the federal ban on those
  14   rifles. See Defs.’ Ex. J (H.R. Rep. No. 103-489) at 18 (DEF0431); see also Rupp,
  15   401 F. Supp. 3d at 988 n.7.
  16   Paragraphs 56-57:
  17        56.     The AR-15 type rifle is a popular, semiautomatic rifle in wide
            civilian use throughout the United States. Duncan, 366 F.Supp.3d at
  18        1145. Curcuruto Decl., Plaintiffs’ Exh. 004, ¶¶ 7-8; Curcuruto testimony,
            Tx of 10/19/20 Hearing at 63:10-19; Kapelsohn Decl., Plaintiffs’ Exh.
  19        001, ¶ 18. The AR-15 is especially popular because of its light weight,
            mild recoil, and good ergonomics, all of which make it well suited to
  20        younger shooters, female shooters, and other shooters of smaller stature,
            as well as an easy rifle for larger, stronger individuals to use. Kapelsohn
  21        Decl, Plaintiffs’ Exh. 001, ¶ 18.
  22        57.     The AR-15 rifle has been in existence since being developed by
            the Armalite company in the 1950s. Hlebinsky Decl., Plaintiffs’ Exh.
  23        002, ¶ 28; Kapelsohn Decl., Plaintiffs’ Exh. 001, ¶ 18; Curcuruto Decl.,
            Plaintiffs’ Exh. 4, ¶ 007, fn.1. Many of the features incorporated into the
  24        AR-15 rifle already had been in existence; the only major new features
            incorporated into the AR-15 were lightweight alloys to synthetic
  25        materials that became a popular experimentation across all firearm
            platforms following World War II. Hlebinsky Decl., Plaintiffs’ Exh. 002,
  26        ¶ 28.
  27
  28
                                                     12
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9921 Page 17 of 75



   1   Defendants’ Response to Paragraphs 56-57:
   2        This proposed finding is irrelevant to the asserted claims and defenses. The
   3   AWCA does not categorically ban the AR-platform rifles or “modern sporting
   4   rifles.” See supra Defs.’ Resp. to ¶¶ 48-51.
   5   Paragraph 58:
   6        58.     United States manufacturers produced approximately 14.7 million
            AR-platform rifles for the United States commercial marketplace
   7        between 1990 and 2018. Curcuruto Decl., Plaintiffs’ Exh. 004, ¶ 8; Exh.
            004-3. Currently, there are an estimated 19.8 million modern
   8        semiautomatic rifles overall produced in the U.S. or imported, between
            1990-2018. Curcuruto Decl., Plaintiffs’ Exhibit 004, ¶ 15-; Ex. 004-8.
   9        The most common calibers for modern semiautomatic rifles are .223 (or
            5.56 x 45mm), 7.62 x 39mm, .22 caliber and .308 caliber. Curcuruto
  10        testimony, Tx of 10/19/20 hearing at 65:7-10.
  11   Defendants’ Response to Paragraph 58:
  12        This proposed finding is irrelevant to the asserted claims and defenses. The
  13   AWCA does not categorically ban the AR-platform rifles or “modern sporting
  14   rifles.” See supra Defs.’ Resp. to ¶¶ 48-51. To the extent Plaintiffs’ estimate of the
  15   number of “modern sporting rifles” is being used to represent the number of
  16   “assault weapons” under the AWCA, it is deeply flawed and unreliable.
  17        First, Plaintiffs’ estimate of the number of “modern sporting rifles” includes
  18   rimfire rifles, which are not restricted by the AWCA. Curcuruto Dep. at 22:14-17.
  19   Plaintiffs cannot provide an estimate as to the number of rimfire “modern sporting
  20   rifles” in the United States. Id. at 129:14-18, 130:15-18. Without knowing the
  21   number of rimfire “modern sporting rifles” in the United States, one cannot
  22   determine the number of “modern sporting rifles” that would be defined as “assault
  23   weapons” under AWCA based on Plaintiffs’ estimate, because it includes rimfire
  24   “modern sporting rifles.”
  25        Second, Plaintiffs’ estimate of the number of “modern sporting rifles” includes
  26   rifles with fixed magazines, which are not restricted by the AWCA. Curcuruto
  27   Dep. at 21:19-22:2. Plaintiffs cannot provide an estimate as to the number of
  28   “modern sporting rifles” with a fixed magazine in the United States. Curcuruto
                                                     13
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9922 Page 18 of 75



   1   Dep. at 123:7-9. Without knowing the number of semiautomatic rifles with a fixed
   2   magazine in the United States, one cannot determine the number of “modern
   3   sporting rifles” that would be defined as “assault weapon” under AWCA based on
   4   Plaintiffs’ estimate, because Plaintiffs’ estimate includes semiautomatic rifles with
   5   a fixed magazine.
   6        Third, Plaintiffs’ estimate includes rifles possessed by law enforcement
   7   agencies and not available for civilian possession and use. Curcuruto Dep. at
   8   56:3-18. Plaintiffs cannot provide an estimate as to the number of “modern
   9   sporting rifles” possessed by civilians. Id. at 57:15-23.
  10        Fourth, Plaintiffs’ estimate of the number of “modern sporting rifles” includes
  11   all semiautomatic rifles imported into the United States—not only rifles that would
  12   be defined as assault weapons under the AWCA or even “modern sporting rifles” or
  13   AR-platform rifles. Plaintiffs’ estimate of the number of “modern sporting rifles”
  14   in the United States is derived in part from data from the United States International
  15   Trade Commission (“ITC”). Plaintiffs’ expert searched through the ITC’s database
  16   using harmonized tariff schedule codes for rifles that fit his criteria for inclusion in
  17   determining the number of “modern sporting rifles” in the United States. Curcuruto
  18   Dep. at 51:5-22. However, the codes that Plaintiffs’ expert used to determine the
  19   number of “modern sporting rifles” exported and imported into the United States
  20   include all semiautomatic rifles and rimfire rifles. See Defs.’ Ex. DC; Defs.’ Ex.
  21   DV (DEF3560) (9303.30.8010 [Rifles:Centerfire:Autoloading]; 9303.30.8030
  22   [Rifles:Rimfire]) and Ex. DW (DEF3567-68) (9303.30.7010
  23   [Centerfire:Autoloading: Centerfire:Bolt action]; 9303.30.7030 [Rimfire]).
  24   Paragraph 60:
  25        60.     Rimfire firearms would make up a small portion of the overall
            numbers of modern semiautomatic rifles, approximately 15 percent.
  26        Curcuruto testimony, Tx of 10/19/20 Hearing at 66:9-13. The “vast
            majority” of modern semiautomatic rifles are centerfire rather than
  27        rimfire. Curcuruto Depo., p. 129:14-21.
  28
                                                     14
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9923 Page 19 of 75



   1   Defendants’ Response to Paragraph 60:
   2        The proposed finding is not supported by evidence. Plaintiffs cannot provide
   3   an estimate of the number of rimfire “modern sporting rifles” or “modern
   4   semiautomatic rifles” in the United States. Curcuruto Dep. at 58:1-3, 59:2-4,
   5   129:14-18, 130:15-18. Rimfire semiautomatic rifles remain popular in the United
   6   States. In 2018, one-third of firearms retailers reported that rimfire semiautomatic
   7   rifles were among the top three calibers sold. Id. at 125:5-19, 126:4-10; see Pls.’
   8   Ex. 4-6 at 5.
   9   Paragraph 61:
  10        61.     Defendants’ own evidence acknowledges that firearms identified
            as “assault weapons” under Penal Code section 30515(a) are common
  11        and prolific throughout the United States. See Defendants’ Exh. BH
            (depicting hundreds of models of firearms defined as “assault weapons”);
  12        see also Glover Decl., Def. Exh. CZ, ¶ 6 (detailing the number of
            registered assault weapons in California).
  13
  14   Defendants’ Response to Paragraph 61:
  15        Plaintiffs’ proposed finding is not supported by the cited evidence.
  16   Defendants’ Exhibit BH does not show “hundreds” of models of firearms defined
  17   as assault weapons. The cited exhibit does not indicate any model of firearm to be
  18   an “assault weapon.” See Defs.’ Ex. BH. Indeed, the cited exhibit is simply a
  19   catalog of collectable firearms. Id. (DEF1849) (“2018 Standard Catalog of
  20   Firearms: The Collector’s Price & Reference Guide”). Defendants’ Exhibit CZ, on
  21   which Plaintiffs also rely, shows only the number of legally owned assault weapons
  22   in California and shows that assault weapons are not commonly owned by law-
  23   abiding citizens. See Defs.’ PFF&CL at 11-12, ¶¶ 68-72. Indeed, the evidence that
  24   Plaintiffs rely on shows that only 0.29% of Californians aged 18 years or older
  25   legally possess an assault weapon. Id. at 12, ¶ 74. Therefore, assault weapons are
  26   not commonly possessed.
  27
  28
                                                     15
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9924 Page 20 of 75



   1   Paragraph 62:
   2        62.     Semiautomatic firearms bearing the Penal Code section 30515(a)
            characteristics are well-suited for self-defense purposes, which is a lawful
   3        use. The AR-15 in particular is an easy firearm to shoot accurately and is
            generally easier to fire accurately than a handgun. Kapelsohn testimony,
   4        Tx of 10/19/20 hearing at 25:16 – 26:20. The AR-15 rifle is light in
            weight, and has good ergonomics, and is suitable for people of all
   5        statures and varying levels of strength. Id., at 26:21 – 27:8.
   6
   7   Defendants’ Response to Paragraph 62:
   8        This proposed finding is irrelevant to the asserted claims and defenses. The
   9   AWCA does not categorically ban semiautomatic firearms, including the AR-15
  10   rifle. See supra Defs.’ Resp. to ¶¶ 48-51. While certain configurations of centerfire
  11   semiautomatic rifles are restricted by the AWCA, Californians continue to enjoy
  12   the use of other semiautomatic rifles, including AR-platform rifles, for self-defense,
  13   hunting, and sport shooting. Curcuruto Dep. at 71:1-18, 97:25-98:3, 103:22-
  14   1014:8; see Pls.’ Ex. 4 (Curcuruto Decl.) ¶ 7.
  15   Paragraph 63:
  16        63.     In its standard configuration, the most popular features of
            semiautomatic rifles such as the AR-15 rifle, as sold in other parts of the
  17        country, are the pistol grip (prohibited by Pen. Code section
            30515(a)(1)(A)), the telescoping stock (prohibited by Penal Code section
  18        30515(a)(1)(C)), and a flash suppressor (prohibited by Penal Code
            section 30515(a)(1)(E)). Graham testimony, Tx of 10/19/20 Hearing at
  19        129:21 – 130:1.
  20   Defendants’ Response to Paragraph 63:
  21        Plaintiffs’ proposed finding is not supported by the cited evidence. The cited
  22   evidence provides only that the most common feature prohibited for rifles, under
  23   the AWCA, “is the pistol grip, followed by the telescoping stock and the flash
  24   suppressor.” Oct. 19, 2020 Hearing Tr. at 129:21-130:1 (Graham testimony). The
  25   cited testimony does not address what comprises “standard configuration” or “more
  26   popular features” of rifles sold in other parts of the United States.
  27
  28
                                                     16
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9925 Page 21 of 75



   1   Paragraphs 64-65:
   2        64.     Accuracy is very important for self-defense, because unlike the
            criminal using a firearm, a civilian or a police officer is accountable for
   3        every round they fire. And thus, if they miss the attacker, they will hit
            something they did not intend to hit, which may be an innocent
   4        bystander. Kapelsohn testimony, Tx of 10/19/20 Hearing at 27:24 – 28:6.
            The defense does not dispute the importance of accuracy in self-defense
   5        shootings. Graham testimony, Tx of 10/19/20 Hearing at 134:15-18 (“if
            you’re firing a weapon for self-defense, accuracy would be ideal”).
   6
            65.     Ergonomics is important to accuracy. Kapelsohn testimony, Tx of
   7        10/19/20 Hearing at 30:17 – 31:5. In addition, good ergonomics assists
            the ability of a civilian to train more effectively. Id., at 31:6-10.
   8
   9   Defendants’ Response to Paragraphs 64-65:
  10        The prohibited features are combat-oriented features that are not well-suited to
  11   lawful civilian use, and the prohibition of certain configurations involving those
  12   features do not diminish accuracy in lawful applications. See supra Defs.’ Resp. to
  13   ¶¶ 37-41.
  14   Paragraph 66:
  15        66.     Pistol grips are a prohibited feature under Pen. Code section
            30515(a)(1)(A). A pistol grip is a grip “that protrudes conspicuously
  16        beneath the action of the weapon.” Id. Pistol grips are the most common
            of the prohibited features on just about all modern semiautomatic arms.
  17        Curcuruto testimony, Tx of 10/19/20 Hearing at 65:2-6; Graham
            testimony, Tx of 10/19/20 Hearing at 129:17-12; Decl of Blake Graham,
  18        Def. Exh. D, at ¶ 28 (“In my experience, this feature is the most prevalent
            feature of assault rifles prohibited under the AWCA.”). Pistol grips
  19        enhance the ergonomics of the weapon. Decl. of Blake Graham, Def.
            Exh. D, ¶ 28. Pistol grips are therefore important to good ergonomics,
  20        particularly on a straight line design rifle such as the AR-15. Kapelsohn
            Decl., Plaintiffs’ Exh. 001, at ¶ 28; Kapelsohn testimony, Tx of 10/19/20
  21        hearing at 32:23 – 33:2. This enhances the firearm’s accuracy. Id.; Decl.
            of Blake Graham, Def. Exh. D, ¶ 28 (“A shooter using an assault rifle
  22        without a pistol grip may shoot less accurately with repeated – and
            especially rapid – shots if the shooter’s trigger hand is in an awkward
  23        position for a significant amount of time”); Def. Exh. BA, p. 9 (pistol
            grips afford greater control of the rifle during firing).
  24
  25   Defendants’ Response to Paragraph 66:
  26        The prohibited features are combat-oriented features that are not well-suited to
  27   lawful civilian use, and the prohibited configurations do not diminish accuracy in
  28   lawful applications. See supra Defs.’ Resp. to ¶¶ 37-41.
                                                     17
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9926 Page 22 of 75



   1   Paragraph 67:
   2        67.    Pistol grips have appeared on long guns dating back to at least the
            1700s. Hlebinsky Decl., Plaintiffs’ Exh. 002, ¶ 17; Exhs. 002-22 to 002-
   3        24.
   4
   5   Defendants’ Response to Paragraph 67:
   6        Contrary to Plaintiffs’ proposed finding, the “pistol grips” referenced by
   7   Plaintiffs to have dated to the 1700s are grips on pistols, not pistols grips on rifles
   8   or shotguns. Pls.’ Ex. 2 (Hlebinsky Decl.) ¶ 17; Pls.’ Exs. 2-22 – 2-24.
   9   Paragraph 68:
  10        68.     Thumbhole stocks are a prohibited feature under Penal Code
            sections 30515(a)(1)(B) (on rifles) and 30515(a)(6)(B) (on shotguns).
  11        Like pistol grips, thumbhole stocks allow the shooter to gain a
            comfortable grip on the firearm and can facilitate accurate shooting.
  12        Kapelsohn Decl., Plaintiffs’ Exh. 001, ¶ 29. By prohibiting both pistol
            grip stocks and thumbhole stocks, section 30515(a)(1)(B) relegates such
  13        firearms to be equipped in a manner that is less comfortable, less
            accurate, and less safe. Kapelsohn Decl., Plaintiffs’ Exh. 001, ¶ 29.
  14        Thumbhole stocks are functionally similar to pistol grips. Def. Exh. BA,
            p. 9.
  15
  16   Defendants’ Response to Paragraph 68:
  17        The prohibited features are combat-oriented features that are not well-suited to
  18   lawful civilian use, and the prohibited configurations do not diminish accuracy in
  19   lawful applications. See supra Defs.’ Resp. to ¶¶ 37-41. Pistol grips and
  20   thumbhole stocks enhance the lethality of semiautomatic weapons when fired
  21   rapidly and continuously. See Defs.’ PFF&CL at 8, ¶¶ 4 5-47. There is no
  22   evidence that a pistol grip is necessary for a law-abiding civilian to fire accurately,
  23   and Plaintiffs’ own evidence indicates otherwise. See supra Defs.’ Resp. to
  24   ¶¶ 37-41. Notwithstanding the AWCA, the ergonomic benefit of the straight-line
  25   design of the AR-15 is available to Californians, who can acquire and possess
  26   California-compliant AR-platform rifles with the straight-line design. See Feb. 5,
  27   2021 Trial Tr. at 53:3-54:1.
  28
                                                     18
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9927 Page 23 of 75



   1   Paragraph 69:
   2        69.     Thumbhole stocks have been on rifles for many years. Kapelsohn
            Decl., Plaintiffs’ Exh. 001, ¶ 29. Rifles featuring thumbhole stocks have
   3        been featured on certain Olympic rifles, including several models dating
            to the 1950s, and are a prominent shooting sports feature. Hlebinsky
   4        Decl., Plaintiffs’ Exh. 002, ¶ 19, Exh. 2-27; Hlebinsky testimony, Tx of
            10/19/20 Hearing at 54:20-23.
   5
   6   Defendants’ Response to Paragraph 69:
   7        Plaintiffs’ expert testified that rifles with thumbhole stocks are a modern
   8   invention as “a reaction against a regulation on pistol grips.” Hlebinsky Dep. at
   9   83:10-20.
  10   Paragraphs 70-72:
  11        70.      Folding or telescoping stocks are features prohibited under Pen.
            Code section 30515(a)(1)(C). On an AR-15 rifle, a telescoping stock,
  12        prohibited by Penal Code section 30515(a)(1)(C), is typically an
            adjustable buttstock capable of between three and six different
  13        adjustment positions, thereby changing the length. Kapelsohn Decl.,
            Plaintiffs’ Exhibit 001, at ¶ 31; Kapelsohn testimony, Tx of 10/19/20
  14        Hearing at 28:10-23. This enables the rifle stock to be properly adjusted
            to fit the user. Kapelsohn Decl., Plaintiffs’ Exh. 001, at ¶ 31. This is
  15        particularly beneficial to persons of smaller stature, or women.
            Kapelsohn testimony, Tx of 10/19/20 Hearing at 28:24 – 29:1;
  16        Youngman testimony, Tx of 10/19/20 Hearing at 88:13-20. In addition,
            the ability to change the firearm length is useful for people who need to
  17        wear heavier clothing. Kapelsohn testimony, Tx of 10/19/20 Hearing at
            29:2-10. Plaintiff Hauffen, a firearms trainer, has indicated that the
  18        telescoping stock is preferred, among other ergonomic features, and that
            she prefers to train women or younger shooters with this feature. Hauffen
  19        Decl., Plaintiffs’ Exh. 014, ¶ 8.
  20        71.     A folding stock, though it makes the firearm more portable, does
            not turn a semiautomatic rifle into a common instrument of crime, since
  21        it does not make a rifle easily concealable for most criminal activities.
            Kapelsohn Decl., Plaintiffs’ Exh. 001, ¶ 30. As such, most crimes are
  22        committed by handguns. (Id.) Even without a folding stock, an AR-15
            firearm is easily separated into two halves, an upper and a lower receiver,
  23        which can be separated by pulling out two pins, and which does not take
            any specialized training. Graham testimony, Tx of 10/19/20 Hearing at
  24        143:9 – 144:13; 146:11-18. Without specialized skill or training,
            therefore, a person can take apart an AR-15, and make it concealable, in a
  25        matter of seconds. Id.
  26        72.     A folding or telescoping stock that meets the minimum overall
            length requirements for rifles and/or shotguns while collapsed or folded
  27        is no more “concealable” than a rifle or shotgun with a fixed stock that
            meets the minimum overall length requirements.
  28
                                                     19
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9928 Page 24 of 75



   1   Defendants’ Response to Paragraphs 70-72:
   2        Fixed-length stocks are available for AR-platform rifles in a variety of lengths
   3   to accommodate different body-types. Kapelsohn Dep. at 133:9-17, 134:18-20;
   4   Youngman Dep. at 124:18-125:15. A folding or telescoping stock is a combat-
   5   oriented feature and prohibiting such adjustable stocks on certain weapons does not
   6   diminish accuracy in lawful applications. See supra Defs.’ Resp. to ¶¶ 37-41.
   7   Paragraph 73:
   8        73.     Folding or telescoping stocks have been on firearms dating back
            to the 1700s. Hlebinsky Decl., Plaintiffs’ Exh. 002, ¶ 20. The flexibility
   9        of stock size became important in the civilian market where comfort and
            having firearms suited for the individual became feasible. Id.; Exhs. 002-
  10        28 to 002-31.
  11
  12   Defendants’ Response to Paragraph 73:
  13        Contrary to Plaintiffs’ proposed finding, the first rifle with a folding stock was
  14   not developed until after World War II, in the 1950s. Hlebinsky Dep. at 100:12-22.
  15   And Plaintiffs’ expert does not know which was the first rifle to have a telescoping
  16   stock. Id. at 102:7-10. As Plaintiffs’ expert explained, folding or telescoping
  17   stocks were not seen in early firearms history because early firearms were
  18   customarily made by artisans. Pls.’ Ex. 2 (Hlebinsky Decl.) ¶ 20. In her
  19   declaration, Plaintiffs’ expert provided the blunderbuss, the Lugar Model 1902, and
  20   Try Guns as examples of firearms with adjustable stocks. Id. However, Plaintiffs’
  21   expert later confirmed that the blunderbuss is neither a rifle nor a pistol, and neither
  22   the Lugar Model 1902 nor the Try Gun have folding or telescoping stocks.
  23   Hlebinsky Dep. at 95:19-96:6, 96:16-21, 97:17-23, 98:8-10, 99:12-14.
  24   Paragraphs 74-75:
  25        74.     A “grenade launcher” is a feature prohibited on rifles under Pen.
            Code section 30515(1)(D). Grenade launchers on rifles are not
  26        numerically common, but that is largely a function of grenades being
            separately prohibited as “destructive devices” and regulated by federal
  27        law. Because the law prohibiting grenades is already addressed in the
            law, California’s law prohibiting grenade launchers is largely
  28        superfluous. Kapelsohn Decl., Plaintiffs’ Exh. 001, ¶ 32. Grenade
                                                     20
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9929 Page 25 of 75



   1        launchers, also known as hand mortars, date to the 1600s and 1700s. The
            State has not presented any evidence that grenade launchers, attached to a
   2        rifle, have ever been used in the commission of a crime. Regardless, if
            this Court were to eliminate the AWCA in its entirety, the ability for an
   3        individual to acquire, let alone attach a grenade launcher to a firearm,
            would not be enhanced in any way as both grenades and grenade
   4        launchers are separately regulated under California and Federal law.
   5        75.      A “flare launcher” is another feature prohibited on rifles under
            Pen. Code section 30515(1)(D). Yet, Defendants have not provided a
   6        single instance in which a flare launcher was ever used in a crime. Flare
            guns were in use by the 1800s. Hlebinsky Decl., Plaintiffs’ Exh. 002, ¶
   7        21. Most importantly, flare launchers are signaling devices — nothing
            more. Kapelsohn Decl., Plaintiffs’ Exh. 001, ¶ 32. They are inherently
   8        passive. The State’s interest in “public safety” or decreasing mass
            shootings are in no way connected to a ban on flare launchers. Moreover,
   9        flare launchers are designed to a different diameter than grenade
            launchers, grenades, or other destructive devices. Thus, no grenade or
  10        destructive device could be fired from a flare launcher. Defendants have
            also not alleged nor provided any evidence that any kind of destructive
  11        device could be fired from a flare launcher.
  12   Defendants’ Response to Paragraphs 74-75:
  13        The state is not required to present evidence that any of the particular features
  14   has been used in the commission of a crime, including in any mass shooting. It is
  15   common sense that a grenade launcher poses serious public-safety risks, see Feb. 3,
  16   2021 Trial Tr. at 112:21-24 (the Court observed that it merely requires “common
  17   sense” to know that “[t]he more shots you can fire, the more likely you are . . . to
  18   injure or kill people”), and while flare launchers may have lawful uses as signaling
  19   devices, they have no legitimate civilian need to be affixed to a rifle, see Defs.’
  20   PFF&CL at 11, ¶¶ 66-67. And contrary to Plaintiffs’ proposed finding, Plaintiffs’
  21   expert does not know when rifles with a flare launcher were first developed.
  22   Hlebinsky Dep. at 106:3-10.
  23   Paragraphs 76-78:
  24        76.      A flash suppressor is a device that is prohibited on rifles under
            Penal Code section 30515(a)(1)(E). A flash suppressor is a device fitted
  25        on the end of a muzzle which diverts the muzzle flash through several
            slots or holes, most commonly arranged around the axis of the bore.
  26        Kapelsohn Decl., Plaintiffs’ Exh. 001, ¶ 33. The most common type of
            flash suppressor on AR-15 rifles is the “birdcage” type of device. Id.,
  27        Exh. 001-14. The primary advantage of a flash suppressor is to reduce
            muzzle flash so as not to temporarily blind a shooter who is shooting in a
  28        dark environment. Kapelsohn Decl., Plaintiffs’ Exh. 001, ¶ 33. The use of
                                                     21
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9930 Page 26 of 75



   1        a rifle without a flash suppressor under low light circumstances is likely
            to temporarily blind the user, or impair the user’s vision, placing a law-
   2        abiding user at a disadvantage to a criminal attacker. Id.; Kapelsohn
            Depo. at 124:25 – 125:8 (“I have fired ARs that don’t have a flash
   3        suppressor and [they] throw out a God awful flame and muzzle blast as a
            result.”).
   4
            77.    Another advantage of flash suppressors is that they protect the
   5        muzzle of a rifle from dirt, sand, or mud that could dangerously plug the
            muzzle were it to touch the ground outdoors. Kapelsohn Decl., Plaintiffs’
   6        Exh. 001, ¶ 33.
   7        78.     The State specifically defines a “flash suppressor” as “any device
            attached to the end of the barrel, that is designed, intended, or functions
   8        to perceptibly reduce or redirect muzzle flash from the shooter's field of
            vision.” 11 Cal. Code Regs. § 5471(r). A flash suppressor is not, by this
   9        definition, a device intended to conceal a shooter’s position.
  10   Defendants’ Response to Paragraphs 76-78:
  11        Flash suppressors are a standard feature of the M-16 and can facilitate more
  12   accurate (and lethal) rapid fire and can conceal the location of the shooter in low-
  13   light conditions. See Defs.’ PFF&CL at 10, ¶¶ 58-61. A flash suppressor is not
  14   necessary to protect the muzzle of a rifle from dirt or other debris. See Kapelsohn
  15   Dep. at 158:8-12 (testifying that he is “sure there must be” other devices that can be
  16   affixed to the barrel of a rifle to minimize the possibility of debris entering the
  17   barrel); id. at 158:16-159:5 (discussing caps or tape that can be used to protect a
  18   muzzle from debris prior to firing the first round).
  19   Paragraph 79:
  20        79.     Flash suppressors have appeared on firearms since the early 20th
            Century and have appeared on AR platform firearms since they were
  21        invented in the 1950s. Hlebinsky Decl., Plaintiffs’ Exhibit 002, ¶ 23; Ex.
            2-32; Plaintiffs’ Exh. 001-14.
  22
  23   Defendants’ Response to Paragraph 79:
  24        The cited evidence does not support Plaintiffs’ proposed finding. The cited
  25   evidence states that early 20th-century guns with a “flash suppressor” are actually
  26   guns with a silencer, not “flash suppressors” under the AWCA. Pls.’ Ex. 2
  27   (Hlebinsky Decl.) ¶ 23; Pls.’ Ex. 2-32.
  28
                                                     22
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9931 Page 27 of 75



   1   Paragraphs 80-81:
   2        80.      A forward pistol grip is prohibited on rifles under Penal Code
            section 30515(a)(1)(F). The State further defines “forward pistol grip” as
   3        “a grip that allows for a pistol style grasp forward of the trigger.” 11 Cal.
            Code Regs. § 5471(t). By its very definition, therefore, a forward pistol
   4        grip is designed to enhance control of the firearm. Forward pistol grips
            on rifles, also called vertical forends, are popular among some shooters in
   5        allowing them to control the rifle better for more accurate shooting.
            Kapelsohn Decl., Plaintiffs’ Exh. 001, ¶ 34. Forward pistol grips may
   6        also serve as a “monopod” to assist in stabilizing the rifle for more
            precision shooting in the prone position. Id.
   7
            81.    Forward pistol grips are found on firearms dating back at least to
   8        the 1860s. Hlebinsky Decl., Plaintiffs’ Exh. 002, ¶ 18; Exh. 002-25.
   9   Defendants’ Response to Paragraphs 80-81:
  10        Forward pistols grips, particularly on rifles or pistols, are not well suited to
  11   lawful civilian use, and the prohibition of certain configurations involving forward
  12   pistol grips does not diminish accuracy in lawful applications. See supra Defs.’
  13   Resp. to ¶¶ 37-41. Plaintiffs’ expert does not know which firearm was the first
  14   semiautomatic rifle with a forward pistol grip. See Hlebinsky Dep. at 93:4-7.
  15   Paragraphs 83-85:
  16        83.     Rifles that have shorter overall lengths are more advantageous to
            the user, particularly in close quarters situation, such as the defense of a
  17        home, because it enables the user to be more maneuverable moving
            through doorways and around corners. Kapelsohn testimony, Tx of
  18        10/19/20 Hearing at 33:18 – 34:5; Graham testimony, Tx of 10/19/20
            Hearing at 132:13 – 134:6.
  19
            84.     The idea of a “carbine,” which is a shorter rifle, has long been in
  20        existence, and typically refers to a rifle with a barrel less than 20 inches.
            Hlebinsky Decl., Plaintiffs’ Exh. 002, ¶ 22. Rifles with shorter barrel
  21        lengths also have the added advantage of having less weight, which
            would be important from a defensive perspective. Kapelsohn testimony,
  22        Tx of 10/19/20 Hearing at 39:14 – 40:4.
  23        85.     Defendants have not provided any evidence that the Federal
            minimum overall length for rifles and/or shotguns is insufficient to
  24        further the State’s interests. Defendants also have not provided any
            evidence that a rifle 30 inches long is significantly less concealable than a
  25        firearm that is 26 inches long.
  26   Defendants’ Response to Paragraphs 83-85:
  27        The evidence shows that rifles with lengths less than 30 inches are more
  28   concealable. See Defs.’ PFF&CL ¶ 55. Moreover, the existence of a shorter
                                                     23
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9932 Page 28 of 75



   1   26-inch restriction under federal law does not render California’s 30-inch restriction
   2   unconstitutional; California Penal Code section 30515(a)(2) applies to rifles not
   3   covered by the federal length restriction (i.e., rifles with an overall length of 26 to
   4   29 inches) if they are also semiautomatic, centerfire rifles without a fixed
   5   magazine.
   6   Paragraph 86:
   7        86.     Firearms characterized as assault weapons based upon the Penal
            Code section 30515(a)(1) characteristics are numerically common, and
   8        the features are commonly used for lawful purposes, including self-
            defense.
   9
  10   Defendants’ Response to Paragraph 86:
  11        Plaintiffs provided no evidence to support this proposed finding. Specifically,
  12   there is no evidence that any of the “features” listed in Penal Code section
  13   30515(a)(1) are commonly used for lawful purposes. As to the numerical
  14   commonality of firearms defined as assault weapons under Penal Code section
  15   30515(a)(1), Plaintiffs’ estimate is deeply flawed and unreliable. See supra Defs.’
  16   Resp. to ¶ 58.
  17   Paragraph 91:
  18        91.     The same rationale that applies to the utility of pistol grips,
            vertical foregrips, and flash suppressors as they are found on rifles, apply
  19        equally to those features that appear on pistols. Kapelsohn Decl.,
            Plaintiffs’ Exh. 001, ¶ 37.
  20
  21   Defendants’ Response to Paragraph 91:
  22        The features qualifying pistols as “assault weapons” under the AWCA are not
  23   suitable for lawful use and the prohibition of certain configurations involving those
  24   features does not diminish the accuracy of those weapons for lawful use. See supra
  25   Defs.’ Resp. to ¶¶ 37-41.
  26   Paragraph 92:
  27        92.     The purpose of a barrel shroud (Pen. Code § 30515(a)(4)(C)) is to
            protect the user’s hand from touching the barrel and becoming burned.
  28        Kapelsohn Depo. at 169:5-21. Defendants    have not provided any
                                                24
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9933 Page 29 of 75



   1        evidence that extended and/or excessive firing is necessary in order for a
            firearm’s barrel to reach high temperatures that can burn the user’s hand.
   2        A barrel shroud, by definition, is a safety device. Defendants’
            justifications for prohibiting a barrel shroud would also serve as
   3        justification for prohibiting shooters from wearing gloves while shooting.
   4   Defendants’ Response to Paragraph 92:
   5        The features qualifying pistols as “assault weapons” under the AWCA are not
   6   suitable for lawful use and the prohibition of certain configurations involving those
   7   features does not diminish the accuracy of those weapons for lawful use. See supra
   8   Defs.’ Resp. to ¶¶ 37-41. Moreover, Plaintiffs have not submitted evidence that
   9   normal use of a firearm can result in barrel temperatures necessitating the use of a
  10   barrel shroud to prevent accidental burning. To the contrary, the evidence shows
  11   that barrel shrouds serve specific combat functions. See Defs.’ PPF&CL at 9, ¶ 50;
  12   Kapelsohn Dep. at 170:23-171:7 (discussing firing techniques involving the holding
  13   of the barrel).
  14   Paragraph 93:
  15        93.     Threaded barrels on pistols are common. Ostini Decl., Plaintiffs’
            Exh. 005, ¶ 10; Exh. 005-1. In addition to being able to accept flash
  16        suppressors, threaded barrels can allow a user to attach compensators or
            muzzle brakes, which are devices that are not prohibited on pistols (if
  17        such devices are permanently attached to the barrel), and which are in
            wide use by competition shooters. Kapelsohn testimony, Tx of 10/19/20
  18        Hearing at 40:16 – 41:5. Thus, the State’s prohibition on threaded barrels
            prevents a shooter from being able to switch muzzle devices depending
  19        on the user’s intended need or purpose. While threaded barrels are
            prohibited on pistols, the AWCA permits threaded barrels on rifles. CA
  20        Penal Code section 30515(a). No explanation or evidence has been
            provided by Defendants which can account for prohibiting threaded
  21        barrels on pistols, but allowing threaded barrels on rifles, even though
            silencers, flash suppressors, and compensators or muzzle brakes are
  22        equally available for both platforms.
  23   Defendants’ Response to Paragraph 93:
  24        Plaintiffs proposed finding is not supported by the evidence; there is no
  25   evidence that threaded pistol barrels are numerically common or that they are well
  26   suited to lawful uses. The features that can be affixed to a pistol with a threaded
  27   barrel are themselves not suitable for lawful use. See supra Defs.’ Resp. to ¶¶ 37-
  28   41. The fact that the AWCA does not prohibit threaded barrels for rifles is
                                                     25
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9934 Page 30 of 75



   1   irrelevant to the evaluation of the law under intermediate scrutiny. See supra Defs.’
   2   Resp. to ¶ 42.
   3   Paragraph 95:
   4        95.     AR-15 pistols, which also generally fire the .223 round, are also
            suitable for self-defense, because of their accuracy, light weight, and
   5        maneuverability in close quarters. Kapelsohn testimony, Tx of 10/19/20
            hearing at 42:22 – 44:6. AR-15 pistols would be prohibited under Penal
   6        Code section 30515(a)(4)(D) because they generally accept detachable
            magazines outside of the pistol grip.
   7
   8   Defendants’ Response to Paragraph 95:
   9        The features qualifying AR-15 pistols as “assault weapons” under the AWCA
  10   are not suitable for lawful use. See supra Defs.’ Resp. to ¶¶ 37-41. Moreover,
  11   Plaintiffs have not submitted evidence that AR-15 pistols are in “common use” for
  12   lawful purposes.
  13   Paragraph 97:
  14        97.     According to the State’s evidence pertaining solely to registered
            assault weapons, there are currently 16,419 pistols registered as assault
  15        weapons, and 3,478 shotguns registered as assault weapons. Glover
            Decl., Def. Exh. CZ, ¶ 6.
  16
  17   Defendants’ Response to Paragraph 97:
  18        According to the State’s evidence, there are currently 16,306 pistols and 3,459
  19   shotguns registered by non-peace officers as assault weapons in California. Defs.’
  20   Ex. CZ (Glover Decl.) ¶ 7. Possession of such weapons by law enforcement or
  21   military personnel is irrelevant to whether the weapons are in “common use” by
  22   law-abiding citizens for lawful purposes. See Defs.’ PFF&CL at 24, ¶ 11.
  23   Paragraphs 98-99:
  24        98.     Plaintiffs’ witness Joseph Ostini surveyed the websites and
            catalog information from 73 different firearm manufacturers in the
  25        United States and found that of the 61 pistol manufacturers, there are at
            least 356 different models of firearms offered for sale defined as an
  26        “assault weapon” pistol under Penal Code section 30515. Ostini Decl.,
            Plaintiffs’ Exh. 005), ¶¶ 4-12. Some manufacturers, such as CMMG,
  27        offer 38 different models of California-prohibited “assault pistols.” Some
            of these manufacturers, such as Ruger, Sig Sauer, Springfield Armory,
  28        and Beretta,— each of which offer several   models of pistols considered
                                                 26
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9935 Page 31 of 75



   1        by California to be “assault weapons” — are widely held as some of the
            largest firearm manufacturers in the United States. Id., Exh. 005-1.
   2
            99.     Ruger, and other manufacturers, sell threaded pistol barrels for
   3        their handguns. Ostini Decl., Plaintiffs’ Exh. 005, ¶ 13; Exh 005-3.
   4   Defendants’ Response to Paragraphs 98-99:
   5        Plaintiffs have failed to present evidence of the number of pistols that qualify
   6   as “assault weapons” under the challenged provisions of the AWCA that are
   7   lawfully possessed in the United States. To the extent Plaintiffs purport to submit
   8   information from websites as substantive evidence, such evidence is improper
   9   hearsay. Moreover, Plaintiffs’ Exhibit 5 (Ostini Decl.) does not provide any
  10   evidence regarding whether the pistols listed on the websites and catalogues were
  11   actually sold, and thus does not establish that these weapons were in “common use”
  12   for lawful purposes by law-abiding citizens.
  13   Paragraph 101:
  14        101. The same rationale that applies to the utility of pistol grips, and
            telescoping stocks as they are found on rifles, apply equally to those
  15        features that appear on shotguns. Kapelsohn Decl., Plaintiffs’ Exh. 001, ¶
            31. Furthermore, a shotgun with pistol grips, collapsible stocks and
  16        detachable magazines would make excellent firearms for home defense.
            Kapelsohn testimony, Tx of 10/19/20 38:24 – 39:6. In fact, some
  17        shotguns use telescoping buttstocks that absorb recoil, like a shock
            absorber, which is particularly useful to dampen the heavy recoil of a
  18        shotgun. Id. at 44:8-23; Kapelsohn Depo. at 195:8 – 198:7; 199:8 –
            200:3.
  19
  20   Defendants’ Response to Paragraph 101:
  21        The features qualifying shotguns as “assault weapons” under the AWCA are
  22   not suitable for lawful use and the prohibition of certain configurations involving
  23   those features does not diminish the accuracy of those weapons for lawful use. See
  24   supra Defs.’ Resp. to ¶¶ 37-41. The AWCA does not define a shotgun with a
  25   telescoping stock without a pistol grip as an “assault weapon.” See Cal. Penal Code
  26   § 30515(a)(6).
  27
  28
                                                     27
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9936 Page 32 of 75



   1   Paragraphs 102-103:
   2        102. Following the evidentiary hearing, Plaintiffs offered evidence
            regarding the commonality of shotgun features that would make them
   3        “assault weapons” under Penal Code section 30515(a)(6). First, as to his
            survey, Plaintiffs’ witness Ostini found that popular shotgun choices
   4        include the AK47/Kalashnikov action shotguns like the Lynx 12 or
            Kalashnikov USA KS-12 Shotgun.” Ostini Decl., Plaintiffs’ Exh. 005, ¶
   5        13, Ex. 005-17. Of the 96 different “tactical shotgun” models offered on
            Atlantic Firearms’ website, for example, 56 of those models would be
   6        classified as “assault weapon” shotguns under Penal Code section 30515.
   7        103. Plaintiffs also offered industry data pertaining to semiautomatic
            shotguns, using distribution information pertaining to the Benelli M1014,
   8        a popular semiautomatic shotgun popular in the United States. In
            California, it is prohibited for sale to citizens as it is considered an assault
   9        weapon because of the existence of both a pistol grip and a telescoping
            stock. Plaintiffs’ Exh. 007-1. According to Plaintiffs’ witness Kenneth
  10        Brown, looking the distribution data for various models of this shotgun,
            from 2016 to 2020, there were several thousand of this particular model
  11        of shotgun (containing the California-prohibited features) distributed/sold
            in his western region alone. Brown Decl., Plaintiffs’ Exh. 007, ¶¶ 16-19.
  12
  13   Defendants’ Response to Paragraphs 102-103:
  14        Plaintiffs have failed to present evidence of the number of pistols that qualify
  15   as “assault weapons” under the challenged provisions of the AWCA that are
  16   lawfully possessed in the United States. Plaintiffs’ own evidence confirms that
  17   shotgun models without prohibited features are available for sale and possession in
  18   California. Pls.’ Ex. 7 (Brown Decl.) ¶ 23 (testifying that Benelli sells a California-
  19   compliant version of the M1014 shotgun). To the extent Plaintiffs purport to
  20   submit Plaintiffs’ Exhibit 7 (Brown Decl.) as substantive evidence, such evidence is
  21   improper hearsay. Moreover, Plaintiffs’ Exhibit 7 does not provide any evidence
  22   regarding whether the subject shotguns were actually sold, and thus does not
  23   establish that these weapons are in “common use” for lawful purposes by law-
  24   abiding citizens.
  25   Paragraph 104:
  26        104. Plaintiffs have shown that pistols and shotguns that would be
            classified as “assault weapons” under Pen. Code section 30515(a)(4), (6),
  27        (7) and (8) are common in the United States.
  28
                                                     28
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9937 Page 33 of 75



   1   Defendants’ Response to Paragraph 104:
   2        Plaintiffs have failed to present evidence of the number of pistols and
   3   shotguns that qualify as “assault weapons” under the challenged provisions of the
   4   AWCA that are lawfully possessed in the United States. Plaintiffs’ own evidence
   5   confirms that pistol and shotgun models without prohibited features are available
   6   for sale and possession in California. Pistols and shotguns that qualify as “assault
   7   weapons” under the challenged provisions of the AWCA are not well suited to
   8   lawful purposes like self-defense. See supra Defs.’ Resp. to ¶¶ 37-41.
   9   Paragraphs 107-109
  10        107. This Court has already addressed the legality of laws, which
            prohibit the possession of “large capacity magazines,” as that term is
  11        defined by Pen. Code section 16740. Duncan v. Becerra, 366 F.Supp.3d
            1131, 1142 (S.D. Cal. 2019), aff'd, 970 F.3d 1133 (9th Cir. 2020). The
  12        State cannot otherwise prohibit possession of large capacity magazines
            by calling firearms “assault weapons” because they are attached to them.
  13
            108. The State has presented no evidence of any crimes being
  14        committed with a rifle or pistol that contained a fixed magazine with the
            ability to accept more than ten rounds of ammunition.
  15
            109. The State has presented no evidence of any mass shootings being
  16        committed with a rifle or pistol that contained a fixed magazine with the
            ability to accept more than ten rounds of ammunition. Depo. of Lucy
  17        Allen, 179:4-24.
  18
  19   Defendants’ Response to Paragraphs 107-109:
  20        Under intermediate scrutiny, the State may “rely on any evidence ‘reasonably
  21   believed to be relevant,’” including mass shootings involving detachable LCMs, in
  22   determining that fixed LCMs pose a significant public danger. See Defs.’ PPF&CL
  23   at 31, ¶ 41. It is a matter of “common sense” that fixed LCMs can enable a shooter
  24   to fire more rounds, inflict injuries on more people, and kill more people. See
  25   Feb. 3, 2021 Trial Tr. at 112:21-24 (discussing fixed LCMs).
  26   Paragraphs 110-114:
  27        110. “Heller recognized that militia members traditionally reported for
            duty carrying “the sorts of lawful weapons that they possessed at home,”
  28        and that the Second Amendment therefore   protects such weapons as a
                                                29
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9938 Page 34 of 75



   1        class, regardless of any particular weapon's suitability for military use.”
            Caetano, 136 S.Ct. at 1032 (Alito, J., concurring) (citing Heller, 554 U.S.
   2        at 627).
   3        111. Plaintiffs have also shown that firearms characterized as assault
            weapons under the AWCA are particularly useful for service in a militia.
   4
            112. It was clearly understood, from the early founding of the
   5        Republic, that the unorganized militia consisted of the people themselves.
            Heller, 554 U.S. at 595-596, 128 S.Ct. at 1799 (that “the Militia
   6        comprised of all males physically capable of acting in concert for the
            common defense[]” comports with founding-era sources) (citing Miller,
   7        307 U.S. at 179). In Heller, the majority rejected a narrower view of the
            militia as having been limited to state and congressionally-regulated
   8        military forces. 554 U.S. at 596, 128 S.Ct. at 2799-2800. From the outset,
            “[t]he republican militia was the armed populace at large, not a select
   9        militia or standing army.” Stephen P. Halbrook, The Founders’ Second
            Amendment: Origins of the Right to Bear Arms, 226 (2008) (citing
  10        Elliot, 3 Debates in the Several State Conventions on the Adoption of the
            Federal Constitution 379 (1836)).
  11
            113. Plaintiffs have shown that the AR-15 firearm in its standard
  12        configuration – prohibited by California law as an “assault weapon” – is
            useful for service in the militia.
  13
            114. In particular, Plaintiffs have shown that the AR-15 rifle, with
  14        standardized and interchangeable component parts, is well-suited for
            militia service. (Youngman Decl., Plaintiffs’ Exh. 009, ¶ 14; Youngman
  15        testimony, Tx of 10/19/20 Hearing at 85:16-23 (“It would be the ideal
            weapon for the militia.”)). The AR-15’s use of standardized
  16        (“STANAG”) magazines and common ammunition, and its reliability,
            low cost, and light weight, serve the same purposes sought to be achieved
  17        by the drafters of our Founding Era militia acts. Furthermore, the
            modularity and standardization of the AR-15, its ubiquity, commonality,
  18        and widespread ownership in common chamberings as .223 and 5.56 x
            45mm, and the interchangeability of parts, including magazines, makes it
  19        an ideal firearm for militia service. (Youngman Decl., Plaintiffs’ Exh.
            009, ¶¶ 15-19).
  20
  21   Defendants’ Response to Paragraphs 110-114:
  22        Whether a firearm is suitable for militia service—or is otherwise suitable for
  23   law enforcement or military service—is irrelevant to whether the firearm is
  24   protected under the Second Amendment. See Defs.’ PFF&CL at 25, ¶¶ 14-15; id. at
  25   14-17, ¶¶ 84-97; see also Vermont v. Misch, No. 173-2-19, 2021 VT 10 (Vt. Feb.
  26   19, 2021) (upholding Vermont LCM restrictions under the Vermont Constitution
  27   and noting that “the militia world contemplated by the Second Amendment no
  28   longer exists, and no plausible analogy to that nexus can be reconstructed” (quoting
                                                     30
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9939 Page 35 of 75



   1   H. Uviller & W. Merkel, The Second Amendment in Context: The Case of the
   2   Vanishing Predicate, 76 Chi.-Kent L. Rev. 403, 547 (2000))); Feb. 5, 2021 Trial Tr.
   3   at 77:20-79:1 (discussing Heller and Miller).
   4        At the time of the founding, members of the militia would bring “the sorts of
   5   lawful weapons that they possessed at home to militia duty,” but today the types of
   6   arms commonly possessed for lawful purposes like self-defense are not necessarily
   7   the same types of weapons used in the military, giving rise to an increasing gap
   8   between the prefatory clause’s statement of purpose and the right secured by the
   9   Second Amendment. Heller, 554 U.S. at 627 (acknowledging “the fact that modern
  10   developments have limited the degree of fit between the prefatory clause and the
  11   protected right” because “no amount of small arms could be useful against modern-
  12   day bombers and tanks”); Caetano v. Massachusetts, 136 S. Ct. 1027, 1032 (2016)
  13   (“Heller acknowledged that advances in military technology might render many
  14   commonly owned weapons ineffective in warfare.”); Friedman, 784 F.3d at 408
  15   (“[The Heller Court] observed that state militias, when called to service, often had
  16   asked members to come armed with the sort of weapons that were ‘in common use
  17   at the time’ and it thought these kinds of weapons (which have changed over the
  18   years) are protected by the Second Amendment in private hands, while military-
  19   grade weapons (the sort that would be in a militia’s armory), such as machine guns,
  20   and weapons especially attractive to criminals, such as short-barreled shotguns, are
  21   not.”).
  22        The development of firearms technology for military or law enforcement
  23   applications does not mean that the scope of the operative Second Amendment right
  24   has expanded to keep pace with those changes. See Heller, 554 U.S. at 578 (noting
  25   that a prefatory clause’s statement of purpose “does not limit or expand the scope of
  26   the operative clause”). Thus, despite its original militia-based purpose, the Second
  27   Amendment permits the banning of “weapons that are most useful in military
  28   service.” Id. at 627. If anything, Plaintiffs argument and supporting evidence that
                                                     31
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9940 Page 36 of 75



   1   assault weapons are suitable for militia service support the constitutionality of the
   2   AWCA. See Defs.’ PFF&CL at 25, ¶¶ 14-15; id. at 14-17, ¶¶ 84-97; People v.
   3   James, 174 Cal. App. 4th 662, 676 (2009) (“As the [Supreme Court’s] discussion
   4   makes clear, the Second Amendment right does not protect possession of a military
   5   M-16 rifle. Likewise, it does not protect the right to possess assault weapons or .50
   6   caliber BMG rifles.”).
   7   Paragraph 117:
   8        117. The very qualities that make the Penal Code section 30515(a)(1)
            characteristics advantageous for purposes of self-defense would tend to
   9        make rifles that lack those characteristics less advantageous, such as
            reduced ergonomics and accuracy.
  10
  11   Defendants’ Response to Paragraph 117:
  12        The prohibited features that qualify certain firearms as assault weapons under
  13   California Penal Code section 30515(a) are combat-oriented features that can
  14   enhance the lethality of those firearms when fired rapidly and continuously—or
  15   even automatically if the weapon is modified— as well as the concealability of
  16   those weapons. See supra Defs.’ Resp. to ¶¶ 37-41; Worman, 922 F.3d at 40; Rupp,
  17   401 F. Supp. 3d at 993.
  18   Paragraph 119:
  19        119. AR-type firearms may also be made “featureless,” in that some of
            the key components of a standard AR-15, such as the pistol grip,
  20        telescoping stock, or flash suppressor, may be removed and replaced by
            other devices. Kraut Del., Plaintiffs’ Exh. 011, ¶¶ 5-6. On video,
  21        Plaintiff’s witness Adam Kraut demonstrated the use of a “featureless”
            AR-15 rifle by shooting the same rifle in two different strings of fire, one
  22        in the standard configuration, and one in the “featureless” condition. Id.;
            Kraut testimony, Tx of 10/22/20 Hearing at 23:11 – 24:7. The purpose of
  23        the video was to demonstrate that in either configuration it was possible
            to shoot a man-sized target at 25 yards in rapid succession using either a
  24        California featureless rifle or a standard configuration AR-15. Id. at
            24:20-25.
  25
  26   Defendants’ Response to Paragraph 119:
  27        Plaintiffs’ own evidence indicates that a California-compliant, centerfire AR-
  28   platform rifle without any prohibited features has the same rate-of-fire and even
                                                     32
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9941 Page 37 of 75



   1   better accuracy than an assault rifle with all of the prohibited features, undermining
   2   any claim that the prohibited features are needed for lawful uses including self-
   3   defense. See Pls.’ Ex. 11 (Kraut Decl.) ¶¶ 5-6.
   4   Paragraph 120:
   5        120. To a criminal, therefore, or to someone who is intent upon
            committing crimes, the existence of the prohibited features may not make
   6        any difference. A person can commit a crime with a weapon just as easily
            without a pistol grip. Kapelsohn testimony, Tx of 10/19/20 Hearing at
   7        46:8-10. Moreover, a criminal or mass shooter is not concerned with the
            consequences of being inaccurate, while a lawful citizen is. A mass
   8        shooter may intend to kill as many people as possible. The legal
            consequences for a negligent shot or hitting an unintended target are
   9        entirely inconsequential to a mass murder. On the other hand, lawful
            citizens are responsible for every shot fired and features that enhance a
  10        firearm’s accuracy or comfort (even to a minimal degree) are vitally
            important, for the effectiveness of the weapon, the ability of the citizen to
  11        train with it, and to ensure that only the thing that is fired upon is the
            intended target.
  12
  13   Defendants’ Response to Paragraph 120:
  14        Plaintiffs provide no evidence that a criminal or mass shooter has no interest
  15   in accurate, continuous rapid fire. To the contrary, firearms with assault-weapon
  16   configurations are “incredibly effective killing machines” because the prohibited
  17   features “increase the capabilities of semiautomatic rifles and thereby enhance their
  18   capacity for mass violence.” Rupp, 401 F. Supp. 3d at 992, 993. Moreover, the
  19   evidence shows that a vast majority of individuals who commit mass shootings
  20   were “lawful citizens” when they acquired the murder weapons. See Defs.’
  21   PFF&CL at 21, ¶ 117; see also Defs.’ Ex. A (Allen Decl.) ¶ 38 (DEF0020) (finding
  22   that “shooters in 77% of mass shootings obtained their guns legally”).
  23   Paragraph 121:
  24        121. Because California assault weapon ban is largely based on the
            characteristics that are attached to the firearm, nothing prevents a
  25        determined individual from purchasing a featureless rifle, purchasing one
            or more of these otherwise-legal features that can be used on a fixed-
  26        magazine or rimfire firearm (e.g., pistol grip, collapsible stock, non-fixed
            magazine release, etc.), and then unlawfully converting the featureless
  27        firearm into an illegal configuration to commit a crime. This is similar to
            what was done in the San Bernardino terrorist attack in 2015, when the
  28
                                                     33
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9942 Page 38 of 75



   1        shooters converted compliant rifles into non-compliant rifles. Lott Decl.,
            Plaintiffs’ Exh. 010, ¶ 12.
   2
   3   Defendants’ Response to Paragraph 121:
   4        While it is possible that the AWCA’s restrictions may be circumvented by
   5   determined criminals, assault-weapon restrictions can make it more difficult to
   6   obtain or configure illegal assault weapons. See Lott Dep. at 226:10-12, 258:16-25
   7   (testifying that assault-weapon restrictions can increase prices for prohibited
   8   weapons on the black market). Moreover, the evidence shows that assault-weapon
   9   restrictions like the AWCA are effective in reducing the use of assault weapons in
  10   mass shootings. See Defs.’ Ex. E (Klarevas Decl.) ¶ 27 (DEF0338-39).
  11   Paragraph 122:
  12        122. Without a pistol grip, a featureless firearm is less ergonomic and
            less accurate. A featureless AR-15 rifle that lacks a standard pistol grip is
  13        not as ergonomic and is a poor design. Kapelsohn Depo., at 124:3-18. A
            pistol grip allows a shooter to manage recoil better than a rifle with a
  14        traditional stock design, particularly on an AR-type rifle. Kapelsohn
            Depo., at 179:24 – 183:4.
  15
  16   Defendants’ Response to Paragraph 122:
  17        The prohibited features are combat-oriented features that are not well-suited to
  18   lawful civilian use, and the prohibition of certain configurations involving those
  19   features do not diminish accuracy in lawful applications. See supra Defs.’ Resp. to
  20   ¶¶ 37-41.
  21   Paragraph 124:
  22        124. Another drawback to the featureless AR-15 rifle is that the lack of
            a pistol grip makes it less safe when it comes to clearing malfunctions.
  23        On an AR-15 rifle, the process for clearing a malfunction or ammunition
            jam is hindered by one’s inability to wrap their hand around a pistol grip
  24        because one does not maintain the same degree of control when
            performing the malfunction clearance procedures. Kapelsohn Depo. at
  25        188:11 – 194:19.
  26
  27
  28
                                                     34
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9943 Page 39 of 75



   1   Defendants’ Response to Paragraph 124:
   2        Plaintiffs have not provided evidence that California-compliant AR-platform
   3   rifles are less safe when clearing malfunctions. See Kapelsohn Dep. at 204:9-15
   4   (agreeing that California-compliant pistol grips can enable a shooter to clear a
   5   malfunction); id. at 211:1-5.
   6   Paragraphs 125-130:
   7        125. For the same reasons that show that the prohibited characteristics
            of Penal Code section 30515(a)(1) are common, preferred, and useful for
   8        lawful purposes such as self-defense, the State has not shown that
            ordinary citizens must resort to “featureless” versions of AR-15 rifles that
   9        lack those characteristics.
  10        126. While Defendants continue to deny the decades of lawful use of
            firearms defined as “assault weapons” pursuant to California law,
  11        Defendants’ evidence explicitly contradicts Defendants’ contentions.
  12        127. For example, Defendants’ evidence shows that rifles
            characterized as “assault”-type rifles are also called “sporting rifles.”
  13        Defendants’ Exh. BA, p. 3.
  14        128. Defendants’ evidence also shows that so-called “military-type
            rifles” are typically chambered in .223 Remington, a caliber common for
  15        varmint or coyote hunting. Defendants’ Exh. BA, p. 6.1.
  16        129. Defendants’ evidence also shows that flash hiders are common
            and commercially available to sportsmen for sporting purposes.
  17        Defendants’ Exh. BA, p. 7.
  18        130. Defendants’ evidence also shows that pistol grips are common
            and widely adaptable to a wide range of shooters. Defendants’ Exh. BA,
  19        p. 9.
  20   Defendants’ Response to Paragraphs 125-130:
  21        The evidence shows that assault-weapon configurations of centerfire,
  22   semiautomatic rifles and semiautomatic pistols without a fixed magazine enhance
  23   the lethality of those weapons, regardless of the uses of each feature in different
  24   contexts. See supra Defs.’ Resp. to ¶¶ 37-41. Moreover, the cited evidence does
  25   not support Plaintiffs’ proposed finding. The cited evidence references “built-in
  26   muzzle breaks,” which are not necessarily “flash suppressors” or “flash hiders”
  27   under California law. See Cal. Code Reg., tit. 11, § 5471(r). And the cited
  28   evidence does not address the commonality of pistol grips.
                                                     35
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9944 Page 40 of 75



   1   Paragraph 131:
   2        131. Defendants’ evidence shows that AR-platform rifles have
            supplanted 30 caliber rifles in target competitions. Defendants’ Exh. BI,
   3        p. 3. The AR-platform rifle is now accepted as a law enforcement tool,
            and is embraced by many as an entirely suitable defensive firearm. Id.
   4
   5   Defendants’ Response to Paragraph 131:
   6        AR-platform rifles are available for sale and possession in California. See
   7   supra Defs.’ Resp. to ¶¶ 56-57. Law enforcement use of certain firearms is
   8   irrelevant to whether those firearms are in “common use” by law-abiding civilians.
   9   See supra Defs.’ Resp. to ¶ 97.
  10   Paragraph 134:
  11        134. Defendants contend that the AWCA is a “minor burden” because
            it merely limits a subset of semiautomatic rifles that California citizens
  12        are able to choose from. Not only does this misstate the severe burden
            placed by the AWCA, but such a rationale has already been rejected by
  13        Heller which expressly rejected the notion that the ability to acquire other
            sorts of firearms justifies a ban on protected arms.
  14
  15   Defendants’ Response to Paragraph 134:
  16        Heller did not assess the burden of the AWCA or assault-weapon restrictions
  17   generally. Consistent with the unanimous opinion of five federal circuit courts,
  18   assault-weapon restrictions like the AWCA do not impose a severe burden on the
  19   core Second Amendment right. See Defs.’ PPF&CL at 28-30, ¶¶ 28-36.
  20   Paragraph 135:
  21        135. The AWCA denies Californians the ability to use the safest, most
            controllable, and accurate firearms owned by millions of law-abiding
  22        citizens for lawful purposes across the Country. The AWCA prohibits
            gun owners from the choice of selecting the best characteristics for their
  23        firearm to fill that individual’s specific needs and intended uses. Just like
            the government may not regulate the choice of words to express an idea
  24        protected by the First Amendment, the government cannot regulate the
            choice of configuration of characteristics on firearms used for lawful
  25        purposes.
  26
  27
  28
                                                     36
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9945 Page 41 of 75



   1   Defendants’ Response to Paragraph 135:
   2        The evidence does not support Plaintiffs’ proposed finding of fact. There is no
   3   evidence that firearms defined as “assault weapons” under the challenged
   4   provisions of the AWCA are “the safest, most controllable, and accurate firearms.”
   5   Moreover, California does not categorically prohibit AR-platform rifles. See supra
   6   Defs.’ Resp. to ¶¶ 45-47. Finally, First Amendment principles, while potentially
   7   instructive, are not binding the Second Amendment context. See supra Defs.’
   8   Resp. to ¶¶ 29-30.
   9   Paragraphs 136-137:
  10        136. For the same reasons the State deems “assault weapons” as “too
            lethal” in the hands of a criminal, those very same characteristics allow
  11        lawful citizens to configure their firearms in a manner that best suits their
            specific use — whether that be self-defense or numerous other lawful
  12        uses. Kapelsohn Decl., Plaintiffs’ Exh. 001 ¶¶ 17-38.
  13        137. Lawful gun owners have more reason both in defending from
            criminal action and engaging in lawful uses like sporting and hunting
  14        activities to ensure accurate, rapid fire of their firearms (see paragraphs
            160-165 below).
  15
  16   Defendants’ Response to Paragraphs 136-137:
  17        The prohibited features that qualify certain firearms as assault weapons under
  18   California Penal Code section 30515(a) are combat-oriented features that can
  19   enhance the lethality of those firearms when fired rapidly and continuously—or
  20   even automatically if the weapon is modified—as well as the concealability of
  21   those weapons. See supra Defs.’ Resp. to ¶¶ 37-41; Worman, 922 F.3d at 40; Rupp,
  22   401 F. Supp. 3d at 993. In any event, Plaintiffs’ own evidence indicates that a
  23   California-compliant, centerfire AR-platform rifle without any prohibited features
  24   has the same rate-of-fire and even better accuracy than an assault rifle with all of
  25   the prohibited features, undermining any claim that the prohibited features are
  26   needed for lawful uses including self-defense. See Pls.’ Ex. 11 (Kraut Decl.)
  27   ¶¶ 5-6.
  28
                                                     37
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9946 Page 42 of 75



   1   Paragraphs 138-145:
   2        138. Moreover, the AWCA demands severe criminal penalties for any
            violation of the many technical and minute definitions — regardless of
   3        the intent of the gun owner. Penal Code §§ 30515, 30600, 30605(a).
   4        139. If a California gun owner purchases the wrong muzzle device
            (even one labeled as a legal muzzle brake) that is later determined to
   5        reduce the muzzle flash when the firearm is fired, they are subject to one
            or more felony charges because their muzzle device could be considered
   6        a “flash hider.” There is no need for any kind of violent criminal action
            or criminal intent. Penal Code §§ 30515, 30600, 30605(a); see also Title
   7        11, California Code of Regulations § 5471(r).
   8        140. If a California gun owner’s stock is not fixed into place properly,
            so that it allows even minor play back and forth, the stock could be
   9        considered an unlawful “telescoping” or adjustable stock. Brown Decl.,
            Plaintiffs’ Exh. 007, Exh. 007-1 (California Department of Justice letter
  10        to Benelli dated June 23, 2003). Again, felony charges await gun owners
            for such an oversight. Penal Code §§ 30515, 30600, 30605(a); see also
  11        Title 11, California Code of Regulations § 5471(mm), (nn) and (oo).
  12        141. If even intending to comply with the law, if a gun owner installs a
            grip on their rifle that is not angled enough to completely prevent the
  13        webbing of the shooter’s trigger hand from falling below the topmost
            exposed portion of the trigger when firing, they could be convicted of
  14        both creating and possessing an assault weapon —two separate felony
            charges. Penal Code §§ 30515, 30600, 30605(a); see also Title 11,
  15        California Code of Regulations § 5471(z).
  16        142. Taking a lawfully owned “large capacity magazine” out of a
            lawful “featureless” rifle and then inserting that same magazine into a
  17        lawfully owned “fixed-magazine” rifle or pistol will likewise result in
            felony charges. Penal Code § 30515, 30600, 30605(a); see also Title 11,
  18        California Code of Regulations § 5471(a), (m), (n), (o), (p), and (w).
  19        143. A parent who wishes to teach their children (under 18 years old)
            firearm safety could face severe criminal penalties for permitting their
  20        children to merely possess an “assault weapon” even under the parents’
            direct supervision. Penal Code §§ 30515, 30600, 30605(a).
  21
            144. These same felony charges apply without exception to those who
  22        merely attach a “barrel shroud” to their pistol to keep their hands from
            being burned. They apply to those who wish to have a collapsible stock
  23        and pistol grip on their semiautomatic shotgun for better control. Penal
            Code §§ 30515, 30600, 30605(a).
  24
            145. Felony charges and convictions for merely possessing a firearm
  25        that may have the “wrong” grip or “muzzle device” are not “minor”
            burdens. Felony convictions are life changing and result not only in
  26        prison sentences, but they strip fundamental constitutional rights from
            individuals for life. They also have significant effect on the ability to
  27        acquire employment after such a conviction.
  28
                                                     38
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9947 Page 43 of 75



   1   Defendants’ Response to Paragraphs 138-145:
   2        Plaintiffs present several hypothetical applications of the AWCA, but it is not
   3   clear how a court would apply those provisions in a criminal case. In any event,
   4   alleged hypothetical applications of the AWCA that raise constitutional concerns
   5   will not render the AWCA facially invalid. See Puente Ariz. v. Arpaio, 821 F.3d
   6   1098, 1104 (9th Cir. 2016) (“[T]o succeed on a facial challenge the plaintiff must
   7   show that ‘no set of circumstances exists under which the [challenged law] would
   8   be valid.’” (quoting United States v. Solerno, 481 U.S. 739, 746 (1987))). The
   9   Solerno rule concerning facial validity “remains binding law in the Ninth Circuit,”
  10   id. at 1104 n.6, but even under the more relaxed standard that courts sometimes use
  11   when upholding laws against facial challenges, unconstitutional applications of a
  12   statute will not render it facially invalid if the statute has a “plainly legitimate
  13   sweep.” Jackson, 746 F.3d at 961-62 (quoting Wash. State Grange v. Wash. State
  14   Republican Party, 552 U.S. 442, 449 (2008))). Moreover, under Ninth Circuit
  15   precedent, courts must assess the burden of a challenged law on its aggregate
  16   effects, not how the challenged law may burden a particular individual. See Mai,
  17   952 F.3d at 1115 (agreeing with the Sixth Circuit that the severity of the burden of
  18   a challenged law is to be assessed according to its burden on “the public at large”
  19   and not the “narrow class of individuals” who may suffer a “substantial” burden
  20   individually (quoting Tyler v. Hillsdale Cty. Sheriff’s Dep’t, 837 F.3d 678, 691 (6th
  21   Cir. 2016))), cert. petition filed, No. 20-819 (Dec. 9, 2020).
  22   Paragraphs 146-147:
  23        146. The AWCA provides no exception for those that may have
            physical or medical reasons for seeking certain characteristics on their
  24        firearms. Those of small statute or strength may need an adjustable stock,
            pistol grip, or vertical foregrip to maintain proper control of their firearm.
  25        For those that have trouble handling the recoil of a pistol, the choices are
            to: (1) continue to use a firearm that cannot be properly controlled; (2)
  26        choose a different and potentially inferior firearm; or (3) face felony
            charges for adding a threaded barrel to their pistol to accommodate a
  27        muzzle brake. Penal Code §§ 30515, 30600, 30605(a).
  28
                                                     39
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9948 Page 44 of 75



   1        147. Those with medical disabilities are left to operate firearms that
            intentionally do not have characteristics that would make the firearm
   2        more comfortable or easier to operate. There is no exception for them.
            Penal Code §§ 30515, 30600, 30605.
   3
   4   Defendants’ Response to Paragraphs 146-147:
   5        The AWCA does not categorically prohibit AR-platform rifles and permits
   6   law-abiding individuals to acquire a range of firearms for lawful purposes,
   7   including semiautomatic AR-platform rifles with adjustable stocks, pistol grips, and
   8   vertical foregrips. See supra Defs.’ Resp. to ¶¶ 45-47; see also Defs.’ PFF&CL at
   9   28, ¶ 29.
  10   Paragraphs 148-149:
  11        148. Additionally, Defendants contend that the AWCA is only a minor
            burden because it allows for “assault weapons” to be used in competition.
  12        However, Defendants omit the fact that the exempted firearms are
            “pistols that are designed expressly for use in Olympic target shooting
  13        events,” which consist of largely rimfire or other small caliber pistols and
            are only those specifically “sanctioned by the International Olympic
  14        Committee and by USA Shooting.” Penal Code § 30515(d)(2). Most
            lawful gun owners are not Olympic athletes, nor do they ever
  15        contemplate competing in the Olympics. This exemption is inapplicable
            to everyday lawful gun owners and ignores the vast amount of firearm
  16        competitions that are held throughout the United States and California
            that use commonly-owned rifles, pistols, and shotguns, which fall under
  17        the definition of “assault weapons.” See Defendants’ Exh. BI.
  18        149. While the AWCA allows of out-of-state gun owners to come into
            California and compete with firearms defined as “assault weapons,” there
  19        is no such exemption for California residents. Penal Code § 30665.
            Defendants provide no explanation or evidence for allowing “assault
  20        weapons” in competitions by non-residents, while at the same time
            prohibiting California residents in those very same competitions.
  21
  22   Defendants’ Response to Paragraphs 148-149:
  23        California Penal Code section 30660 authorizes an individual who possesses a
  24   lawfully registered assault weapon to lend that weapon to another person if, inter
  25   alia, the weapon is possessed “on a target range that holds a regulatory or business
  26   license for the purpose of practicing shooting at that target range,” “on the premises
  27   of a target range of a public or private club or organization organized for the
  28
                                                     40
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9949 Page 45 of 75



   1   purpose of practicing shooting at targets,” or “while attending any exhibition,
   2   display, or educational project about firearms.”
   3   Paragraph 150:
   4        150. The State has not demonstrated that assault weapons bans are
            justified because the features prohibited by Pen. Code section 30515(a)
   5        make the firearm more lethal.
   6   Defendants’ Response to Paragraph 150:
   7        The features listed in California Penal Code section 30515(a) make certain
   8   firearms more lethal, particularly when fired rapidly and continuously. See supra
   9   Defs.’ Resp. to ¶¶ 37-41. The enhanced lethality of such assault-weapon
  10   configurations demonstrates a reasonable fit between the challenged provisions of
  11   the AWCA and the State’s important public-safety interests. See Defs.’ PFF&CL at
  12   32, ¶ 44.
  13   Paragraph 153:
  14        153. As one of the experts in the field of wound ballistics, Dr. Vincent
            J.M. DiMaio stated in his influential book Gunshot Wounds, Practical
  15        Aspects of Firearms, Ballistics, and Forensic Techniques, stated:
  16                One of the common fallacies about assault rifles is that the
                    wounds produced by them are more severe than those due to
  17                regular military rifle and hunting rifles. In fact, the wounds are
                    less severe, even when compared to such venerable hunting rifles
  18                as the Winchester M-94 (introduced in 1894) and its cartridge the
                    .30-30 (introduced in 1895).
  19
            Margulies Decl., Plaintiffs’ Exh. 012, ¶ 11; Exh. 012-2.
  20
  21   Defendants’ Response to Paragraph 153:
  22        Defendants do not claim that assault rifles produce wounds “more severe” than
  23   those due to regular military rifles and hunting rifles. Indeed, assault rifles are
  24   military rifles. Assault rifles under the AWCA are the same as the military M-16 in
  25   terms of the severity of wounds they inflict on a shot-by-shot basis. As to hunting
  26   rifles, AR-platform rifles can fire both intermediate cartridges as well as traditional
  27   hunting cartridges such as the .308 Winchester. Margulies Dep. at 55:16-25. One
  28   could change out the upper portion of a semiautomatic centerfire rifle to fire
                                                     41
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9950 Page 46 of 75



   1   different caliber ammunition. Id. at 100:14-101:25. Additionally, some AR-
   2   platform rifles, such as the AR-10, are designed to fire the .308 traditional hunting
   3   cartridge. Id. at 103:9-104:3.
   4   Paragraph 154:
   5         154. Defendants concede that wounds cannot be distinguished simply
             by the type of weapon that fired them. Colwell testimony, Tx of 10/22/20
   6         Hearing at 29:20 – 30:14. A wound from a .223/5.56 round fired from a
             California-defined “assault weapon” bearing the features or
   7         characteristics found in section 30515(a) would not present a greater
             profile from a non-assault weapon, using the same round, and using the
   8         same barrel length. Margulies Decl., Plaintiffs’ Exh. 014, ¶ 14.
             Defendants also concede that shotgun wounds at close range are,
   9         generally speaking, more devastating than rifle rounds. Id. at 31:20 –
             33:16.
  10
  11   Defendants’ Response to Paragraph 154:
  12         The cited evidence does not support Plaintiffs’ proposed finding. Specifically,
  13   the cited testimony does not state that wounds cannot be distinguished simply by
  14   the “type” of weapon that fired them. Oct. 22, 2020 Hearing Tr. at 29:20-30:14.
  15   The context of the question relates specifically to different types of rifles, not rifles
  16   compared to other types of weapons. To the contrary, Plaintiffs’ expert,
  17   Dr. Margulies, testified that a treating physician can determine whether a wound
  18   was caused by a centerfire rifle or a handgun during surgery, and can even
  19   sometimes make the determination by visual inspection of the wound. Margulies
  20   Dep. at 121:16-122:7, 124:18-25.
  21         Plaintiffs’ proposed finding that shotgun wounds at close range are more
  22   devastating than rifle rounds is irrelevant to the asserted claims and defenses. It is
  23   undisputed that shotguns cannot be fired at nearly the same rate as semiautomatic
  24   rifles.
  25         The features listed in California Penal Code section 30515(a) make certain
  26   firearms more lethal, particularly when fired rapidly and continuously, even if they
  27   are chambered with the same type of ammunition. See supra Defs.’ Resp. to ¶¶ 37-
  28   41. Assault weapons tend to produce more numerous gunshot wounds, which
                                                     42
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9951 Page 47 of 75



   1   increase the complexity and potential morbidity of such injuries. See Defs.
   2   PPF&CL at 18, ¶¶ 102-103.
   3   Paragraph 155:
   4        155. The severity of the wound is determined, to a great degree, by the
            amount of kinetic energy. The intermediate cartridges commonly used in
   5        “assault weapons” (such as the .223/5.56 caliber, or the 7.62 x 39mm
            cartridges) contain far less kinetic energy than traditional hunting
   6        cartridges such as the .308 Winchester. Margulies Decl., ¶¶ 10-11; Exh.
            011-2.
   7
   8   Defendants’ Response to Paragraph 155:
   9        Plaintiffs’ proposed finding is incomplete and is irrelevant as stated.
  10   Plaintiffs’ expert, Dr. Margulies, testified that semiautomatic AR-platform rifles
  11   can fire both intermediate cartridges as well as traditional hunting cartridges such as
  12   the .308 Winchester. Margulies Dep. at 55:16-25. One could change out the upper
  13   portion of a semiautomatic centerfire rifle to fire different caliber ammunition. Id.
  14   at 100:14-101:25. Additionally, some AR-platform rifles, such as the AR-10, are
  15   designed to fire the .308 traditional hunting cartridge. Id. at 103:9-104:3.
  16   Paragraph 156:
  17        156. Body armor worn by law enforcement is generally intended to
            protect from handgun bullets, and not rifle bullets. Margulies Decl.,
  18        Plaintiffs’ Exh. 012, ¶ 13; Exh. 012-2, p. 007; Youngman testimony, Tx
            of 10/19/20 Hearing at 94:4-15; Def. Exh. AY, p. 5 (“Soft armor is
  19        designed to offer protection against assaults with handguns. It is intended
            for daily wear. It is the type of body armor that officers would typically
  20        wear while executing their daily duties.”). Any rifle rounds, including the
            intermediate cartridges of .223/5.56 or 7.62x39mm, will penetrate body
  21        armor typically worn by law enforcement unless the body armor is
            specifically rated to withstand it. Youngman testimony, Tx of 10/19/20
  22        Hearing at 94:4-15; Margulies Decl., Plaintiffs’ Exh. 012, ¶ 13; Defense
            Exhibit AY, pp. 12-13. This is true regardless of whether the rifle has
  23        characteristics that would qualify it as an “assault weapon” under
            California law.
  24
  25   Defendants’ Response to Paragraph 156:
  26        The features listed in California Penal Code section 30515(a) make certain
  27   firearms more lethal, particularly when fired rapidly and continuously, even if they
  28   are chambered with the same type of ammunition. See supra Defs.’ Resp. to
                                                     43
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9952 Page 48 of 75



   1   ¶¶ 37-41. Assault weapons tend to produce more numerous gunshot wounds, which
   2   increase the complexity and potential morbidity of such injuries. See Defs.
   3   PPF&CL at 18, ¶¶ 102-103.
   4   Paragraph 157:
   5        157. The State’s stated concern is not merely with rapid fire, but the
            ability of a shooter to fire rapidly and maintain accuracy. Tx of 10/19/20
   6        Hearing at 187:18 – 188:2. But the answer is not to say that firearms
            should be less accurate. That penalizes the law-abiding citizen from
   7        denying him or her the ability to use accurate firearms, where
            accountability for each shot is of the utmost concern. Kapelsohn
   8        testimony, Tx of 10/19/20 Hearing at 27:24 – 28:6. The State does not
            claim that prohibiting the specified features of section 30515(a)(1)
   9        prevents rapid fire, only that it prevents accurate rapid fire. However,
            regardless of the characteristics installed on the firearm, with training, a
  10        shooter can pull the trigger of any semiautomatic pistol or rifle of five to
            seven rounds per second. Kapelsohn testimony, Tx of 10/19/20 Hearing
  11        at 23:4-22.
  12
       Defendants’ Response to Paragraph 157:
  13
            The features listed in California Penal Code section 30515(a) make certain
  14
       firearms more lethal, particularly when fired rapidly and continuously, even if they
  15
       are chambered with the same type of ammunition. See supra Defs.’ Resp. to ¶¶ 37-
  16
       41. Assault weapons tend to produce more numerous gunshot wounds, which
  17
       increase the complexity and potential morbidity of such injuries. See Defs.
  18
       PPF&CL at 18, ¶¶ 102-103. In any event, Plaintiffs’ own evidence indicates that a
  19
       California-compliant, centerfire AR-platform rifle without any prohibited features
  20
       has the same rate-of-fire and even better accuracy than an assault rifle with all of
  21
       the prohibited features, undermining any claim that the prohibited features are
  22
       needed for lawful uses including self-defense. See Pls.’ Ex. 11 (Kraut Decl.)
  23
       ¶¶ 5-6.
  24
       Paragraph 159:
  25
            159. Semiautomatic firearms with the regulated characteristics are not
  26        more deadly in the hands of a criminal than a firearm without those
            characteristics. Many notable crimes and mass shootings have been
  27        committed by criminals with semiautomatic firearms that did not have
            the regulated characteristics. Kapelsohn Decl., Plaintiffs’ Exh. 001, ¶ 34.
  28        For example, the 2007 shooting at Virginia Tech, in which 32 victims
                                                 44
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9953 Page 49 of 75



   1        were killed, and 17 others injured, the shooter used handguns which are
            legal to own and purchase in California. Depo. of Lucy Allen, p. 219:8 –
   2        220:13; Def. Exh. A, Appendix C, line 80.
   3   Defendants’ Response to Paragraph 159:
   4        The fact that individuals who commit mass shootings and other forms of gun
   5   violence may substitute non-assault weapons does not undermine the
   6   constitutionality of the AWCA. See Friedman, 784 F.3d at 411 (“Plaintiffs argue
   7   that the ordinance substantially restricts their options for armed self-defense. But
   8   that contention is undermined by their argument, in the same breath, that the
   9   ordinance serves no purpose, because (they say) criminals will just substitute
  10   permitted firearms functionally identical to the banned guns. If criminals can find
  11   substitutes for banned assault weapons, then so can law-abiding homeowners.
  12   Unlike the District of Columbia's ban on handguns, Highland Park's ordinance
  13   leaves residents with many self-defense options.”).
  14   Paragraphs 160-163:
  15        160. Moreover, while Defendants contend that “accurate rapid fire” of
            firearms is “not consistent” with lawful use, Defendants have provided
  16        no evidence to support such a contention.
  17        161. To the contrary, common sense demands that “accurate rapid
            fire” may be needed to defend one’s life from an imminent lethal threat.
  18
            162. “Accurate rapid fire” is both desired and necessary in sporting
  19        use such as competitions.
  20         163. “Accurate rapid fire” is both desired and necessary in the lawful
            activity of firearms training.
  21
  22   Defendants’ Response to Paragraphs 160-163:
  23        Rapid semiautomatic fire is a “combat fire technique.” See Defs.’ PFF&CL at
  24   11, ¶ 68. Rapid semiautomatic fire is not consistent with lawful self-defense
  25   because, on average, approximately two rounds are fired when a firearm is used for
  26   home defense. See id. at 17, ¶¶ 94-95. Plaintiffs concede that certain of the
  27   prohibited features listed in California Penal Code section 30515(a) do in fact aid in
  28   more accurate—and thus deadly—semiautomatic rapid fire. In any event,
                                                     45
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9954 Page 50 of 75



   1   Plaintiffs’ own evidence indicates that a California-compliant, centerfire AR-
   2   platform rifle without any prohibited features has the same rate-of-fire and even
   3   better accuracy than an assault rifle with all of the prohibited features, undermining
   4   any claim that the prohibited features are needed for lawful uses including self-
   5   defense. See Pls.’ Ex. 11 (Kraut Decl.) ¶¶ 5-6.
   6   Paragraph 164:
   7        164. Defendants have offered no evidence that any criminal or mass
            shooter in California has ever been prevented from delivering lethal
   8        “rapid fire” as a result of the prohibitions in AWCA since its inception in
            1989. Defendants have likewise presented no evidence mass shooters
   9        place a premium on accuracy as opposed to indiscriminate mayhem.
            Even if Defendants could find one or two anecdotal examples, they
  10        would not justify such a ban under any kind of heightened scrutiny
            analysis.
  11
  12   Defendants’ Response to Paragraph 164:
  13        The evidence shows that the use of assault weapons in mass shootings is
  14   associated with substantially more fatalities and injuries than when other firearms
  15   are used. See Defs.’ PFF&CL at 18-20, ¶¶ 104-116.
  16   Paragraph 165:
  17        165. At any rate, certainly “accurate rapid fire” is preferable to
            inaccurate rapid fire. And it is the latter that is promoted by California’s
  18        ban, as the banned characteristics promote accuracy and do nothing to
            enhance the rapidity with which a firearm may be fired.
  19
  20   Defendants’ Response to Paragraph 165:
  21        The prohibited features that qualify a firearm as an assault weapon under
  22   California Penal Code section 30515(a) can enhance the effective rate of fire by
  23   enhancing aiming during rapid fire and facilitating quicker reloading of expended
  24   magazines. See Defs.’ PFF&CL at 8, ¶ 46. In any event, Plaintiffs’ own evidence
  25   indicates that a California-compliant, centerfire AR-platform rifle without any
  26   prohibited features has the same rate-of-fire and even better accuracy than an
  27   assault rifle with all of the prohibited features, undermining any claim that the
  28
                                                     46
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9955 Page 51 of 75



   1   prohibited features are needed for lawful uses including self-defense. See Pls.’
   2   Ex. 11 (Kraut Decl.) ¶¶ 5-6.
   3   Paragraph 166:
   4        166. Generally, firearm bans have little effect on preventing criminals
            from obtaining guns. Lott Decl., Plaintiffs’ Exh. 010, ¶ 13.
   5
   6   Defendants’ Response to Paragraph 166:
   7        This proposed finding is irrelevant to the asserted claims and defenses.
   8   Plaintiffs’ expert has conceded that the vast majority of individuals who commit
   9   mass shootings acquire their murder weapons legally. See Defs.’ PFF&CL at 21,
  10   ¶ 117. Moreover, the evidence shows that assault-weapon restrictions like the
  11   AWCA reduce the use of assault weapons in mass shootings. See Defs.’ Ex. E
  12   (Klarevas Decl.) ¶ 27 (DEF0338-39).
  13   Paragraph 167:
  14        167. In fact, research shows that all places that have banned guns
            (either all firearms or all handguns) has seen murder rates go up. Lott
  15        Decl., Plaintiffs’ Exh. 010, ¶ 13.
  16   Defendants’ Response to Paragraph 167:
  17        This proposed finding is irrelevant to the asserted claims and defenses. The
  18   AWCA is not a “gun ban,” let alone a ban on “all firearms or all handguns,”
  19   because it proscribes only certain configurations of certain weapons. See supra
  20   Defs.’ Resp. to ¶¶ 45-47. In any event, Japan is a country that did not experience
  21   an increase in murder rates after prohibiting firearms and has “had effective gun
  22   bans . . . for centuries.” Lott Dep. at 227:3-13.
  23   Paragraphs 168-171:
  24        168. There is no evidence that “assault weapons” bans had any
            meaningful effect on reducing gun homicides and no discernable crime
  25        reduction impact. Several studies have shown no discernable crime-
            reduction impact. Lott Decl., Plaintiffs’ Exh. 010, ¶ 63.
  26
            169. According to Defendants’ evidence “[M]any experts doubt the
  27        ban had any significant impact before it expired in 2004.” Defendants’
            Exh. CE, p. 2.
  28
                                                     47
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9956 Page 52 of 75



   1        170. Defendants’ evidence acknowledges that the federal “feature-
            based ban” had no real-world effect and assault weapons bans in general
   2        are a “distraction.”
   3                Though assault weapons have become a potent symbol of mass
                    shootings, bans of that style of gun are a “distraction,” said Adam
   4                Winkler, a UCLA law professor, and the author of Gunfight. For
                    starters, he says, it didn’t actually stop manufacturers from selling
   5                assault rifles. Because the1994 ban defined weapons based on
                    “cosmetic” features like pistol grips or collapsible stocks, gun
   6                makers evaded these restrictions by removing just enough design
                    features so as to not trigger the ban. Meanwhile, the weapons
   7                remained semiautomatic and could still accept magazines of any
                    size.
   8
            Defendants’ Exh. CE, p.2.
   9
            171. “Although the ban has been successful in reducing crimes with
  10        AWs, any benefits from this reduction are likely to have been outweighed
            by steady or rising use of non-banned semiautomatics with LCMs, which
  11        are used in crime much more frequently than AWs. Therefore, we cannot
            clearly credit the ban with any of the nation’s recent drop in gun
  12        violence. And, indeed, there has been no discernible reduction in the
            lethality and injuriousness of gun violence, based on indicators like the
  13        percentage of gun crimes resulting in death or the share of gunfire
            incidents resulting in injury, as we might have expected had the ban
  14        reduced crimes with both AWs and LCMs.” Defendants’ Exh. BJ, p. 96.
  15   Defendants’ Response to Paragraphs 168-171:
  16        The State has presented evidence that assault-weapon prohibitions like the
  17   AWCA are effective in reducing the incidence and lethality of particular types of
  18   gun crime, including mass shootings and gun violence against law enforcement
  19   personnel. See Defs.’ PFF&CL at 21-22 ¶¶ 118-124. In any event, conflicting
  20   evidence of the efficacy of assault-weapon restrictions will not undermine the
  21   constitutionality of the AWCA under intermediate scrutiny, as it is the province of
  22   the legislature and not the judiciary to weigh such evidence. See id. at 31, ¶¶ 39-41.
  23   Paragraph 172:
  24        172. A state assault weapon ban is even less likely to be effective than
            a federal ban because the banned firearms will remain legally available
  25        in the vast majority of the states in the country. Defendants’ Exh. BJ, fn
            95.
  26
  27
  28
                                                     48
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9957 Page 53 of 75



   1   Defendants’ Response to Paragraph 172:
   2        Even if assault weapons may remain available for purchase and possession in
   3   other states, California’s restrictions make it more difficult to acquire those
   4   weapons, and assault-weapon restrictions are effective in reducing their use in mass
   5   shootings. See supra Defs.’ Resp. to ¶ 122.
   6   Paragraphs 176-178:
   7        176. Firearm technology continued to progress during this time, and
            products were offered that would allow firearms normally considered
   8        “assault weapons” to be lawfully purchased, possessed, and used largely
            through items called the “bullet button.” A firearm using a “bullet
   9        button” or similar product, was considered to have a “fixed magazine”
            under the current California definition of “fixed magazine.” Thus, it
  10        could have any number of the characteristics listed in Penal Code section
            30515.
  11
            177. Lawful sales of bullet button firearms (including rifles, shotguns,
  12        and pistols) continued throughout California for at least 9 years.
  13        178. In 2016, the California Legislature again determined that the
            current AWCA was insufficient and needed to be expanded. Senate Bill
  14        880, and Assembly Bill 1135 were passed on July 1, 2016. These bills
            expanded the definition of “assault weapon” to include the new category
  15        of “bullet button assault weapons” by redefining the term “fixed
            magazine” among other definitions. According to the June 25, 2016,
  16        Assembly Floor analysis, “[a]bsent this bill, the assault weapon ban is
            severely weakened, and these types of military-style firearms will
  17        continue to proliferate on our streets and in our neighborhoods.”
  18   Defendants’ Response to Paragraphs 176-178:
  19        The AWCA has been amended over time in response to manufacturer attempts
  20   to circumvent the law. See Defs.’ PFF&CL at 2, ¶ 8. Bullet buttons were designed
  21   specifically to circumvent the prior definition of an assault weapon applicable to a
  22   “semiautomatic, centerfire rifle that has the capacity to accept a detachable
  23   magazine.” See Cal. Penal Code § 30515(a) (2012). They did not represent any
  24   “progress” of “[f]irearm technology.”
  25   Paragraphs 180-182:
  26        180. This lawsuit was initiated in 2019. Since that time, the AWCA
            has undergone yet another amendment to expand the definition of
  27        “assault weapon.” The expanded definition now includes “assault
            firearms,” which are not legally defined as rifles, pistols, or shotguns.
  28
                                                     49
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9958 Page 54 of 75



   1        181. In the 39 years since it was originally enacted, the AWCA has
            been expanded at least four times. Each time, the current definition of
   2        “assault weapon” has been deemed insufficient by the Legislature. With
            each amendment, vast numbers of ordinary, commonly owned, and
   3        lawfully purchased firearms are redefined as illegal “assault weapons.”
            With each amendment, the State necessarily admits that the AWCA is
   4        incomplete and insufficient.
   5        182. While a state may be permitted to experiment, California has
            been permitted to experiment with the AWCA for nearly 40 years. Over
   6        and over again, the AWCA has been expanded because the then current
            definition of “assault weapon” has been deemed insufficient by the
   7        California Legislature. The experiment has failed.
   8   Defendants’ Response to Paragraphs 180-182:
   9        The definition of assault weapons was amended in 2019 to address new types
  10   of firearms designed to circumvent the assault-weapon definitions applicable to
  11   rifles, pistols, and shotguns. The new provisions of the AWCA are not challenged
  12   in this action. See Feb. 3, 2021 Trial Tr. at 40:16-19 (reiterating that the Court did
  13   not grant Plaintiffs leave to amend to challenge California Penal Code sections
  14   30515(a)(9)-(11)). The amendments to California Penal Code section 30515 were
  15   enacted in response to manufacturer attempts to avoid the AWCA, not because
  16   existing restrictions were ineffective. See Defs.’ PFF&CL at 2, ¶ 8.
  17   Paragraph 183:
  18        183. All credible research on the effectiveness of “assault weapon”
            bans in reducing gun violence, or mass shootings, shows no demonstrable
  19        correlation between the two. Decl. of John R. Lott, Plaintiffs’ Exh. 010,
            ¶¶ 6-65, Exhs. 10-2 to 10-19.
  20
  21   Defendants’ Response to Paragraph 183:
  22        Plaintiffs’ proposed finding is not supported by the cited evidence. Plaintiffs’
  23   expert witness, John R. Lott, Jr., discusses research showing that assault-weapon
  24   restrictions like the AWCA are effective. See Pls.’ Ex. 10 (Lott Decl.) ¶¶ 34-37
  25   (discussing DiMaggio et al. 2018); id. ¶¶ 38-42 (discussing Gius 2015); id.
  26   ¶¶ 43-53 (discussing Rampage Nation). To the extent Lott claims that these studies
  27   are not sufficiently “credible” in his view because the share of mass shootings
  28   involving assault weapons continued to decline after the expiration of the federal
                                                     50
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9959 Page 55 of 75



   1   assault weapons ban, see id. ¶¶ 38, 52-53, Lott’s criticism based on the share of
   2   mass shootings involving assault weapons is unreliable and logically flawed, see
   3   infra Defs.’ Resp. to ¶ 193. To the extent Lott claims that these studies are not
   4   sufficiently “credible” in his view because they are based on time-series data, Lott
   5   admits that time-series analysis has been conducted, including in peer reviewed
   6   academic literature. See Lott Dep. at 270:4-24.
   7        Moreover, contrary to his testimony in this case, Lott has not personally
   8   conducted a statistical study of the use of assault weapons in mass shootings.
   9   Compare Oct. 22, 2021 Hearing Tr. at 102:6-19; Lott Dep. at 314:1-22 (testifying
  10   that he presented a statistical test of assault weapons in The War on Guns), with
  11   Defs.’ Ex. DX (excerpt of The War on Guns); Feb. 5, 2021 Trial Tr. at 198:1-
  12   202:22 (explaining that Lott conducted a statistical study of the use of LCMs and
  13   multiple guns in mass shootings, not assault weapons). Contrary to Lott’s claims,
  14   evidence shows that assault weapons feature prominently in mass shootings
  15   throughout the country and correlate with substantially higher numbers of casualties
  16   on average. Defs.’ PFF&CL ¶¶ 104-116. Moreover, even assuming there were no
  17   statistically significant relationship between the use of assault weapons and more
  18   casualties, the absence of statistical significance would not mean, as asserted in
  19   Plaintiffs’ proposed finding, that there is “no discernable correlation between the
  20   two.” See Pls.’ Ex. 10 at 772 (“The fact of the matter is that statistical significance
  21   lies on a continuum, a continuum of confidence.”).
  22        Even if there is disagreement in the literature about whether assault-weapon
  23   restrictions are effective, the State has “select[ed] among reasonable alternatives in
  24   its policy decisions,” notwithstanding differences of opinion and “conflicting
  25   legislative evidence.” Pena, 898 F.3d at 980 (quoting Peruta v. Cty. of San Diego,
  26   824 F.3d 919, 944 (9th Cir. 2016) (en banc) (Graber, J., concurring)). The State’s
  27   evidence supporting the constitutionality of the AWCA should be credited by the
  28   Court because the evidence is not “facially implausible.” Jackson, 746 F.3d at 969.
                                                     51
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9960 Page 56 of 75



   1   Paragraph 186:
   2        186. Over time, the rate of mass shootings or mass public shootings
            may rise or fall for many reasons. But regardless of any other factors, if
   3        the federal assault weapons ban reduced these attacks, the share of
            attacks committed with “assault weapons” should have decreased as a
   4        direct result of the ban. Lott Decl., Plaintiffs’ Exh. 010, ¶¶ 6-65; Exhs.
            010-2 to 010-19 and Plaintiffs’ Exh. 032, ¶¶ 8-13, 44-55.
   5
   6   Defendants’ Response to Paragraph 186:
   7        Plaintiffs’ expert’s argument that the federal assault weapons ban was
   8   ineffective based on the share of mass shootings involving assault weapons is
   9   unreliable and not supported by the literature. See Defs.’ Reply in Supp. of
  10   Daubert Mot. to Preclude Testimony of John R. Lott, Jr. (Dkt. 84) at 6-8. There are
  11   many reasons why the share may continue to decrease or remain the same, as
  12   shooters may substitute less-lethal weapons than assault weapons or decide to
  13   forego a shooting due to the unavailability of assault weapons. See id. at 7-8.
  14   Moreover, the federal assault weapons ban also prohibited LCMs, and their legality
  15   in most jurisdictions after the federal ban expired can explain why the share of mass
  16   shootings involving assault weapons may have continued to decline after the
  17   expiration of the federal ban.
  18   Paragraphs 187-188:
  19        187. In fact, the percentage of mass shootings committed with “assault
            weapons” did not decrease during the Federal Assault Weapons Ban.
  20        Nor did this percentage increase after the Federal Assault Weapons Ban
            ended. Plaintiffs’ Exhs. 010 and 032.
  21
            188. This fact is true regardless of the data set that is analyzed —
  22        whether it be from Rampage Nation, Mother Jones, or Crime Prevention
            Research Center. Plaintiffs’ Exhs. 010, ¶49-53 and 032, ¶¶ 8-13, 44-55.
  23
  24   Defendants’ Response to Paragraphs 187-188:
  25        The proposed findings are not supported by the evidence. Plaintiffs’ expert
  26   determined that the percentage of mass shootings committed with assault weapons
  27   did decrease during the federal assault weapons ban. See Pls.’ Ex. 10 at 22-23. In
  28   any event, Plaintiffs’ expert’s argument that the federal assault weapons ban was
                                                     52
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9961 Page 57 of 75



   1   ineffective based on the share of mass shootings involving assault weapons is
   2   unreliable and not supported by the literature. See Defs.’ Reply in Supp. of
   3   Daubert Mot. to Preclude Testimony of John R. Lott, Jr. (Dkt. 84) at 6-8.
   4   Moreover, the expert’s data sets for Rampage Nation, Mother Jones, and the Crime
   5   Prevention Research Center are riddled with errors that undermine any reliability of
   6   the expert’s analysis. See Defs.’ Ex. DL (Corrected Klarevas Decl.) ¶¶ 5-19
   7   (DEF3338-50).
   8   Paragraphs 189-191:
   9        189. Defendants attempt to dismiss this fact stating that spillover
            effects and substitution effects have not been accounted for in Dr. Lott’s
  10        percentage analysis. Incorrect. Defendants’ Exh. K, ¶ 44; Lott Decl.,
            Plaintiffs’ Exh. 032, ¶¶ 8-13, 44-55.
  11
            190. Plaintiffs are the only parties that have provided an explanation of
  12        any kind of substitution effects of the Federal Assault Weapons Ban.
            These substitution effects support Plaintiffs’ contention that the Federal
  13        Assault Weapon Ban was ineffective. Lott Decl., Plaintiffs’ Exh. 032, ¶¶
            8-13, 44-55.
  14
            191. Considering substitution effects of the Federal Assault Weapons
  15        Ban, if the ban were effective, some killers would refrain from
            committing a mass shooting with an assault weapon, while others would
  16        substitute other kinds of firearms. In both instances, the percentage of
            attacks committed with assault weapons would decrease. Lott Decl.,
  17        Plaintiffs’ Exh. 032, ¶¶ 8-13, 44-55.
  18   Defendants’ Response to Paragraphs 189-191:
  19        Plaintiffs’ expert’s argument that the federal assault weapons ban was
  20   ineffective based on the share of mass shootings involving assault weapons is
  21   unreliable and not supported by the literature. See Defs.’ Reply in Supp. of
  22   Daubert Mot. to Preclude Testimony of John R. Lott, Jr. (Dkt. 84) at 6-8. There are
  23   many reasons why the share may continue to decrease or remain the same, such as
  24   the substitution of less-lethal weapons than assault weapons and the decision to
  25   forego a shooting due to the unavailability of assault weapons. See id. at 7-8. The
  26   substitution of less-lethal firearms can explain why the share of mass shootings
  27   involving assault weapons may have declined or stayed constant during the federal
  28   assault weapons ban, as it would be more difficult for a shooter to kill the requisite
                                                     53
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9962 Page 58 of 75



   1   number of victims to qualify as a mass shooting. See Lott Dep. at 297:8-13.
   2   Moreover, the federal assault weapons ban also prohibited LCMs, and their legality
   3   in most jurisdictions after the federal ban expired can explain why the share of mass
   4   shootings involving assault weapons may have continued to decline after the
   5   expiration of the federal ban.
   6   Paragraph 193:
   7        193. Using data from the Book Rampage Nation, and data collected by
            Mother Jones, the share of attacks committed with assault weapons
   8        continued to drop even after the federal assault weapons ban expired. The
            ten years after the end of the assault weapons ban (September 2004 to
   9        August 2014) saw the lowest share of shootings involving assault
            weapons. Lott Decl., Plaintiffs’ Exh. 010, ¶ 53.
  10
  11   Defendants’ Response to Paragraph 193:
  12        Plaintiffs’ expert’s argument that the federal assault weapons ban was
  13   ineffective based on the share of mass shootings involving assault weapons is
  14   unreliable and not supported by the literature. See Defs.’ Reply in Supp. of
  15   Daubert Mot. to Preclude Testimony of John R. Lott, Jr. (Dkt. 84) at 6-8. There are
  16   many reasons why the share may continue to decrease or remain the same, such as
  17   the substitution of less-lethal weapons than assault weapons and the decision to
  18   forego a shooting due to the unavailability of assault weapons. See id. at 7-8.
  19   Moreover, the federal assault weapons ban also prohibited LCMs, and their legality
  20   in most jurisdictions after the federal ban expired can explain why the share of mass
  21   shootings involving assault weapons may have continued to decline after the
  22   expiration of the federal ban.
  23   Paragraphs 194-210:
  24        194. Defendants have not provided any evidence that any mass shooter
            has ever selected any firearm that could be classified as an “assault
  25        weapon” under California Penal Code section 30515 because the firearm
            in question had any of the characteristics listed in Penal Code 30515(a).
  26
            195. Defendants have not provided any evidence that a mass shooter in
  27        California has ever refrained from committing a mass shooting (or any
            criminal act) because the shooter could not obtain a firearm that had any
  28        of the characteristics listed in California Penal Code section 30515(a).
                                                   54
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9963 Page 59 of 75



   1        196. Defendants have not provided any evidence that a use of a pistol
            grip on a firearm defined as an “assault weapon” pursuant to California
   2        Penal Code section 30515(a) had any determining effect on any mass
            shooting committed in or outside of California.
   3
            197. Defendants have not provided any evidence that a use of a
   4        forward vertical grip on a firearm defined as an “assault weapon”
            pursuant to California Penal Code section 30515(a) had any determining
   5        effect on any mass shooting committed in or outside of California.
   6        198. Defendants have not provided any evidence that a use of a flash
            hider on a firearm defined as an “assault weapon” pursuant to California
   7        Penal Code section 30515(a) had any determining effect on any mass
            shooting committed in or outside of California.
   8
            199. Defendants have not provided any evidence that a use of a
   9        collapsible stock on a firearm defined as an “assault weapon” pursuant to
            California Penal Code section 30515(a) had any determining effect on
  10        any mass shooting committed in or outside of California.
  11        200. Defendants have not provided any evidence that a use of a folding
            stock on a firearm defined as an “assault weapon” pursuant to California
  12        Penal Code section 30515(a) had any determining effect on any mass
            shooting committed in or outside of California.
  13
            201. Defendants have not provided any evidence that a use of a flare
  14        launcher on a firearm defined as an “assault weapon” pursuant to
            California Penal Code section 30515(a) had any determining effect on
  15        any mass shooting committed in or outside California.
  16        202. Defendants have not provided any evidence that a flare launcher
            attached to a firearm has ever been used in the commission of any crime.
  17
            203. Defendants have not provided any evidence that a use of a
  18        grenade launcher on a firearm defined as an “assault weapon” pursuant to
            California Penal Code section 30515(a) had any determining effect on
  19        any mass shooting committed in or outside of California.
  20        204. Defendants have not provided any evidence that a use of a barrel
            shroud on a firearm defined as an “assault weapon” pursuant to
  21        California Penal Code section 30515(a) had any determining effect on
            any mass shooting committed in or outside of California.
  22
            205. Defendants have not provided any evidence that a use of a
  23        magazine well outside of the pistol grip of a pistol defined as an “assault
            weapon” pursuant to California Penal Code section 30515(a) had any
  24        determining effect on any mass shooting committed in or outside of
            California.
  25
            206. Defendants have not provided any evidence that a use of a
  26        threaded barrel on a pistol defined as an “assault weapon” pursuant to
            California Penal Code section 30515(a) had any determining effect on
  27        any mass shooting committed in or outside of California.
  28
                                                     55
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9964 Page 60 of 75



   1        207. Defendants have not provided any evidence that a use of a both a
            pistol grip and collapsible stock on a semiautomatic shotgun defined as
   2        an “assault weapon” pursuant to California Penal Code section 30515(a)
            had any determining effect on any mass shooting committed in or outside
   3        of California.
   4        208. Defendants have not provided any evidence that a use of a rifle
            with an overall length of less than 30 inches defined as an “assault
   5        weapon” pursuant to California Penal Code section 30515(a) had any
            determining effect on any mass shooting committed in or outside of
   6        California.
   7        209. Defendants have not provided any evidence that a use of a rifle
            with a California defined “fixed magazine” and a “large capacity
   8        magazine” in any mass shooting had any determining effect on any mass
            shooting committed in or outside of California.
   9
            210. Defendants’ evidence showing a mere correlation between assault
  10        weapons and a higher fatality rate in mass shootings cannot distinguish
            which unidentified various combinations of the characteristics listed in
  11        Penal Code section 30515 on a semiautomatic firearm caused any such
            correlation. Nor does Defendants’ evidence identify which specific
  12        characteristics were used in mass shootings with higher fatalities.
  13   Defendants’ Response to Paragraphs 194-210:
  14        The State’s evidence satisfies intermediate scrutiny. See Defs.’ PFF&CL at
  15   31, ¶¶ 38-41. Courts do not require evidence of each particular feature being used
  16   in the commission of a mass shooting, including different combinations of those
  17   features (e.g., a pistol grip alone vs. a pistol grip and a flash suppressor) to
  18   determine that prohibiting those features is reasonably fitted to important
  19   government interests. See, e.g., Rupp, 401 F. Supp. 3d at 993. The State has
  20   presented evidence that each feature enhances the lethality of a firearm and serves
  21   specific combat functions. See supra Defs.’ Resp. to ¶¶ 37-41. Moreover,
  22   Plaintiffs contend that many of the features listed in California Penal Code section
  23   30515(a) are “standard” features of the respective weapons; thus, if an AR-platform
  24   rifle is used in the commission of a mass shooting in a jurisdiction lacking assault-
  25   weapon restrictions like the AWCA, according to Plaintiffs’ own claims, the
  26   weapon likely had features that would qualify the firearm as an assault weapon
  27   under the AWCA. In addition, the features listed in California Penal Code section
  28   30515(a) are present on most if not all of the firearms listed in California Penal
                                                     56
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9965 Page 61 of 75



   1   Code section 30510. See Defs.’ Ex. AT (Graham Rupp Decl.) at 6 n.2 (DEF1629).
   2   Thus, if a firearm listed in California Penal Code section 30510 is used in the
   3   commission of a mass shooting, the weapon likely had features that would qualify
   4   the firearm as an assault weapon under the AWCA.
   5   Paragraph 211:
   6        211. Defendants’ evidence cannot distinguish between “assault
            weapons” and other semiautomatic firearms used in mass shootings. See
   7        Defendants’ Exhibit AC (“Multiple data sources indicate that active and
            public mass shootings committed with semiautomatic rifles and assault
   8        weapons result in more victims killed, on average, than attacks with less
            powerful weapons. de Jager et al., 2018; Follman, Aronsen, & Pan, 2018;
   9        Klarevas, 2016).”; Def. Exhibit BK, p. 2 (“mass shootings and other
            crimes committed with high-capacity semiautomatics (including assault
  10        weapons and other models) […]” Def. Exh. BL, p. 1 (“[t]his article
            examines the use, impacts, and regulation of assault weapons and other
  11        high-capacity semiautomatic firearms as they pertain to the problem of
            mass shootings in the United States.”).
  12
  13   Defendants’ Response to Paragraph 211:
  14        The State’s evidence satisfies intermediate scrutiny. See Defs.’ PFF&CL at
  15   31, ¶¶ 38-41; see also supra Defs.’ Resp. to ¶¶ 194-210. Under intermediate
  16   scrutiny, the State may “rely on any evidence ‘reasonably believed to be relevant.”
  17   See id. Defendants’ evidence does distinguish between mass shootings involving
  18   assault weapons and mass shootings involving non-assault weapons, where such
  19   distinctions are possible. See Defs.’ Ex. A (Allen Decl.) ¶ 30 (DEF0017)
  20   (explaining methodology for determining whether an assault weapon was used in a
  21   mass shooting); Defs.’ Ex. E (Klarevas Decl.), Ex. 3 at 4-5 (DEF0378-79)
  22   (explaining methodology for determining whether an assault weapon was used in a
  23   gun massacre). Plaintiffs have not identified any mass shooting evaluated by
  24   Defendants’ experts that were improperly determined to involve an assault weapon.
  25   Paragraph 213:
  26        213. Without providing evidence regarding what features were
            specifically used in any mass shooting or distinguishing between “assault
  27        weapons” and “other high-capacity semiautomatic” firearms, Defendants
            high fatality correlation is empirically meaningless.
  28
                                                     57
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9966 Page 62 of 75



   1   Defendants’ Response to Paragraph 213:
   2        The State’s evidence satisfies intermediate scrutiny. See Defs.’ PFF&CL at
   3   31, ¶¶ 38-41; see also supra Defs.’ Resp. to ¶¶ 194-210, ¶ 211. The State has
   4   presented evidence that each feature enhances the lethality of a firearm and serves
   5   specific combat functions. See supra Defs.’ Resp. to ¶¶ 37-41. The State’s
   6   evidence of assault weapons being used in mass shootings is sufficient under
   7   intermediate scrutiny to justify the AWCA’s restrictions. See Rupp, 401 F. Supp.
   8   3d at 993.
   9   Paragraph 214:
  10        214. Defendants’ evidence showing a correlation between “assault
            weapons” and higher fatalities rates in mass shootings also does not
  11        account for other significant factors that are correlated with higher
            fatalities rates. Defendants own evidence admits, “[t]o date, no one has
  12        provided a clear and compelling explanation for why public mass
            shootings have become deadlier over time.” Defendants’ Exhibit AC.
  13
  14   Defendants’ Response to Paragraph 214:
  15        The State’s evidence satisfies intermediate scrutiny. See Defs.’ PFF&CL at
  16   31, ¶¶ 38-41; see also supra Defs.’ Resp. to ¶¶ 194-210, ¶ 211. The State has
  17   presented evidence that each feature enhances the lethality of a firearm and serves
  18   specific combat functions. See supra Defs.’ Resp. to ¶¶ 37-41. The State’s
  19   correlative evidence of the use of assault weapons in mass shootings is sufficient
  20   under intermediate scrutiny to justify the AWCA’s restrictions. See Rupp, 401 F.
  21   Supp. 3d at 993.
  22   Paragraphs 215-216:
  23        215. The fatality correlation asserted by Defendants does not account
            for whether multiple guns were used in the shootings. This is a
  24        significant factor that Defendants entirely ignore. However, Defendants’
            evidence shows that “previous research findings have revealed that active
  25        and public mass shootings committed by perpetrators with multiple
            firearms also result in more victims killed, on average, compared with
  26        attacks with a single firearm (Klarevas, 2016; Lankford, 2015,
            2016a). Defendants’ Exhibit AC, p. 12.
  27
            216. This fact is consistent with Plaintiffs’ expert witness John R. Lott,
  28        Jr., who also stated that a more relevant factor in higher fatalities in mass
                                                 58
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9967 Page 63 of 75



   1        shootings is whether multiple firearms were used. Deposition of John R.
            Lott, Jr., at 314:1-315:25.
   2
   3   Defendants’ Response to Paragraphs 215-216:
   4        The State’s evidence satisfies intermediate scrutiny. See Defs.’ PFF&CL at
   5   31, ¶¶ 38-41; see also supra Defs.’ Resp. to ¶¶ 194-210, ¶ 211. The State has
   6   presented evidence that each feature enhances the lethality of a firearm and serves
   7   specific combat functions. See supra Defs.’ Resp. to ¶¶ 37-41. The State’s
   8   correlative evidence of the use of assault weapons in mass shootings is sufficient
   9   under intermediate scrutiny to justify the AWCA’s restrictions. See Rupp, 401 F.
  10   Supp. 3d at 993. The use of multiple firearms does not explain the decrease in mass
  11   shooting deaths during the federal assault weapons ban and the increase in mass
  12   shooting deaths after its expiration, as the federal assault weapons ban did not affect
  13   the ability of a shooter to use multiple weapons in a mass shooting. See Feb. 5,
  14   2021 Trial Tr. at 202:23-203:9.
  15   Paragraphs 218-221:
  16        218. Defendants contentions that assault weapons are responsible for
            higher fatalities in mass shootings ignores their own evidence, which
  17        shows that society’s “increased desires for fame and attention” and a
            “blurring of the distinction between fame and infamy” have resulted in
  18        mass shooters seeking fame by increasing the number of people killed,
            conducting more extensive attack strategies, extending planning periods,
  19        and acquiring and using more guns — all of which result in an increase in
            the fatality numbers of mass shootings. Defendants’ Exhibit AC.
  20
            219. In the article, “Why Have Public Mass Shootings Become More
  21        Deadly?” Table 2 provides a comparison of high-fatality public mass
            shootings before and after 2010. Notably, from 2010-2019, 56% of “high
  22        fatality incidents” (resulting in 8 or more victims killed) involved a
            “semiautomatic rifle or assault weapon.” (Defendants’ Exh. AC, p. 7).
  23        No distinction is offered between semiautomatic rifles and “assault
            weapons.”
  24
            220. Further, this same study offered by Defendants shows that 78% of
  25        those same incidents involved multiple firearms. Further, 67% involved
            a “perpetrator below 30 years old,” 56% of the incidents showed “explicit
  26        evidence of fame-seeking or attention seeking,” 50% of the incidents
            involved “direct evidence that perpetrator was influenced by another
  27        specific attacker or attackers,” 50% of the shooters “planned mass
            shooting for more than 1 year,” and in 61% of the incidents, an “attack
  28        strategy was developed to increase fatalities. Defendants Exh. AC.)
                                                     59
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9968 Page 64 of 75



   1
            221. Thus, there is a correlation between many different factors and
   2        high fatality rates in mass shootings. Defendants ignore these other
            factors to justify their desired result — a ban on commonly owned
   3        firearms.
   4   Defendants’ Response to Paragraphs 218-221:
   5        The State’s evidence satisfies intermediate scrutiny. See Defs.’ PFF&CL at
   6   31, ¶¶ 38-41; see also supra Defs.’ Resp. to ¶¶ 194-210, ¶ 211. Assault weapons
   7   are marketed as military-grade firearms in a way that appeals to potential
   8   perpetrators of mass shootings and other forms of gun violence. See Defs.’ Ex. C
   9   (Donohue Decl.) ¶¶ 72-82 (DEF0132-36); Defs.’ PFF&CL at 14, ¶ 86. The State
  10   has presented evidence that each feature enhances the lethality of a firearm and
  11   serves specific combat functions. See supra Defs.’ Resp. to ¶¶ 37-41. The fact that
  12   other factors may contribute to the enhanced lethality of mass shooting, such as the
  13   use of LCMs, does not undermine the correlation between assault weapons and
  14   higher numbers of casualties in mass shootings.
  15   Paragraph 222:
  16        The desire to seek infamy through committing high fatality mass
            shootings is also seen in Defendants’ Exhibit AG, U.S. Department of
  17        Justice, Federal Bureau of Investigation, “Key Findings of the Behavioral
            Analysis Unit’s Las Vegas Review Panel (LVRP):
  18
  19
                    The LVRP concludes that Paddock’s intention to die by suicide
  20                was compounded by his desire to attain a certain degree of
                    infamy via a mass casualty attack….
  21
                    Paddock’s exploration of other potential sites suggests that his
  22                final selection was based on the identification of a tactically-
                    advantageous location from which to attack. His selected position
  23                in a hotel room on the 32nd floor enabled Paddock to shoot at a
                    densely-packed crowd of unsuspecting and vulnerable people.
  24                Further, it provided sufficient privacy for Paddock to prepare for
                    and execute the attack, all within driving distance of his residence
  25                in Mesquite….
  26                Once Paddock decided to attack, he characteristically devoted
                    time, attention, and energy to the shooting. Paddock engaged in
  27                detailed preparations for the attack, including a year-long burst of
                    firearms and ammunition acquisition. The planning and
  28                preparation–in and of itself–was likely satisfying to Paddock as it
                                                     60
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9969 Page 65 of 75



   1                provided a sense of direction and control despite his mental and
                    physical decline. He engaged insignificant, methodical, Internet-
   2                based research regarding site selection, police tactics and
                    response, and ballistics. Paddock conducted in-person site
   3                surveillance and engaged in end-of-life planning….
   4        Defendants’ Exhibit AG, p.2.
   5   Defendants’ Response to Paragraph 222:
   6        The shooter in the Las Vegas mass shooting used multiple assault weapons.
   7   See, e.g., Defs.’ Ex. E (Klarevas Decl.), Ex. 3 at 4 (DEF0378). The fact that the
   8   shooter spent a significant amount of time preparing for his attack does not
   9   diminish the role of assault weapons in killing 58 individuals.
  10   Paragraph 223:
  11        223. As stated above, a dedicated mass murderer who commits to
            long-term planning (as many mass shooters do) would not be prevented
  12        by the AWCA in purchasing California “complaint” firearms and then
            converting them to “assault weapons” (e.g., taking a featureless rifle and
  13        adding prohibited characteristics). The high correlation between planning
            and mass murder also shows that the AWCA has no realistic prospect of
  14        success in preventing the use of “assault weapons” in mass shootings.
  15   Defendants’ Response to Paragraph 223:
  16        The State’s evidence satisfies intermediate scrutiny. See Defs.’ PFF&CL at
  17   31, ¶¶ 38-41; see also supra Defs.’ Resp. to ¶¶ 194-210, ¶ 211. While it is possible
  18   for determined criminals to violate the AWCA, assault-weapon restrictions make it
  19   more difficult to configure illegal assault weapons, and evidence shows that assault-
  20   weapon restrictions like the AWCA reduce the use of assault weapons in mass
  21   shootings. See supra Defs.’ Resp. to ¶ 121.
  22   Paragraph 224:
  23        224. Although during the bench trial on February 5, 2021, Defendants’
            counsel denied the ability to consider a shooter’s intent when analyzing
  24        factors that lead to an increase in fatalities from mass shootings,
            Defendants’ evidence says otherwise. Any simple correlation between
  25        assault weapons and higher fatalities in mass shootings (which
            Defendants have not established since their data does not isolate assault
  26        weapons) does not account for or distinguish between these other factors.
            Thus, without defining the extent of the correlation or considering the
  27        many other factors that also have an effect on fatalities, Defendants
            cannot justify the AWCA’s ban under any form of heightened scrutiny as
  28        their evidence, at best, amounts to speculation.
                                                     61
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9970 Page 66 of 75



   1   Defendants’ Response to Paragraph 224:
   2        The State’s evidence satisfies intermediate scrutiny. See Defs.’ PFF&CL at
   3   31, ¶¶ 38-41; see also supra Defs.’ Resp. to ¶¶ 194-210, ¶ 211. Scientific proof of
   4   causation in this context cannot likely be adduced. See Eugene Volokh,
   5   Implementing the Right to Keep and Bear Arms for Self-Defense: An Analytical
   6   Framework and a Research Agenda, 56 UCLA L. Rev. 1443, 1465-67 (2009)
   7   (“There are no controlled experiments that can practically and ethically be run.”).
   8   Correlative evidence is sufficient to establish the constitutionality of the AWCA.
   9   See Rupp, 401 F. Supp. 3d at 993.
  10   Paragraphs 225-226:
  11        225. Notably, Defendants have not provided any evidence that
            firearms classified as “assault pistols” pursuant to California Penal Code
  12        section 30515(a) are even used in the military, let alone “most useful in
            military service.”. However, Plaintiffs have provided evidence that
  13        “assault pistols” are widely available, numerically common, and lawful
            in most jurisdictions. Ostini Decl., Plaintiffs’ Exh. 005; Exh. 005-1
  14        through 005-28; Kapelsohn testimony, Tx of 10/19/20 Hearing at 40:16 –
            41:5.
  15
            226. Defendants have also not provided any evidence that firearms
  16        classified as “assault shotguns” pursuant to California Penal Code section
            30515(a) are used in the military, let alone “most useful in military
  17        service.” However, Plaintiffs’ have provided evidence that “assault
            shotguns” are widely available, numerically common, and lawful in most
  18        jurisdictions. Ostini Decl., Plaintiffs’ Exh. 005; Exh. 005-1 through 005-
            28; Brown Decl., Plaintiffs’ Exh. 007, 007-1.
  19
  20   Defendants’ Response to Paragraphs 225-226:
  21        Defendants have shown that rifles qualifying as “assault weapons” under the
  22   challenged provisions of the AWCA are like the M-16 and are most useful in
  23   military service. See Defs.’ PFF&CL at 15-16, ¶¶ 87-93. Pistols and shotguns that
  24   qualify as “assault weapons” under those provisions share many of the same
  25   features applicable to rifles, such as a forward pistol grip or telescoping stock, and
  26   Defendants have shown that these features are combat-oriented features. See supra
  27   Defs.’ Resp. to ¶¶ 37-41. Thus, if rifles with combat-oriented features are most
  28   useful in military service, pistols and shotguns with those features are likewise most
                                                     62
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9971 Page 67 of 75



   1   useful in military service, irrespective of whether such pistols or shotguns are
   2   actually used in the military. To the extent Plaintiffs purport to submit the
   3   information from websites as substantive evidence through Plaintiffs’ Exhibit 5
   4   (Ostini Decl.), it is improper hearsay. Moreover, Plaintiffs’ Exhibit 7 (Brown
   5   Decl.) does not establish that assault shotguns are in common use by law-abiding
   6   citizens; rather, it is inadmissible hearsay evidence.
   7   Paragraph 227:
   8        227. Firearms with the prohibited section 30515(a) characteristics are
            in common use, for lawful purposes, and are protected under Heller.
   9
  10   Defendants’ Response to Paragraph 227:
  11        Plaintiffs’ proposed finding is not supported by the evidence. See supra Defs.’
  12   Resp. to ¶¶ 45-47, ¶¶ 48-51. And even if firearms that qualify as “assault weapons”
  13   under the challenged provisions of the AWCA, the evidence shows that they are not
  14   protected by the Second Amendment. See Defs.’ PFF&CL at 22-28, ¶¶ 1-27.
  15   Paragraph 229:
  16        229. The arms banned as “assault weapons” under the AWCA are not
            both dangerous and unusual, as the Supreme Court defined in Heller. To
  17        the contrary, they are common in all respects: 1) They are common
            functionally, as they are all semiautomatic in their operation; 2) they are
  18        common characteristically, as they are all commercially popular types of
            arms with various common firearm characteristics; and 3) they are
  19        common jurisdictionally, available in the majority of the states. They are
            common numerically; in that they are owned by citizens by the millions.
  20        All of the semiautomatic firearms prohibited by the characteristics found
            in Pen. Code § 30515(a) meet the Heller test and are constitutionally
  21        protected.
  22   Defendants’ Response to Paragraph 229:
  23        Firearms that qualify as “assault weapons” under the challenged provisions of
  24   the AWCA are both dangerous and unusual. See Defs.’ PFF&CL at 22-25, ¶¶ 1-13.
  25   Paragraph 230:
  26        230. Because the semiautomatic firearms banned by California are
            constitutionally protected, the ban is unconstitutional under Heller.
  27        Indeed, McDonald confirmed Heller’s holding that firearms in common
            use cannot be banned: having “found that [the Second Amendment] right
  28        applies to handguns,” Heller therefore
                                                 63
                                                     “concluded, citizens must be
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9972 Page 68 of 75



   1        permitted to use handguns for the core lawful purpose of self-defense.”
            McDonald, 561 U.S. at 767-68.
   2
   3   Defendants’ Response to Paragraph 230:
   4        The AWCA is not a categorical prohibition of a class of semiautomatic
   5   firearms. See supra Defs.’ Resp. to ¶¶ 45-47. The AWCA is subject to
   6   intermediate scrutiny under the Ninth Circuit’s two-step framework for Second
   7   Amendment claims, even assuming the AWCA burdens conduct protected by the
   8   Second Amendment. See Defs.’ PPF&CL at 28-30, ¶¶ 28-36.
   9   Paragraph 231:
  10        231. Beyond the categorical, common-use analysis, the AWCA also
            and separately fails the Ninth Circuit’s two-part test applying tiered
  11        scrutiny as well. If an interest-balancing test is required, the challenged
            provisions still fail any level of “heightened scrutiny” as required in
  12        Second Amendment cases by Heller.
  13   Defendants’ Response to Paragraph 231:
  14        The AWCA is not a categorical prohibition of a class of semiautomatic
  15   firearms. See supra Defs.’ Resp. to ¶¶ 45-47. The AWCA is subject to
  16   intermediate scrutiny under the Ninth Circuit’s two-step framework for Second
  17   Amendment claims, even assuming the AWCA burdens conduct protected by the
  18   Second Amendment. See Defs.’ PPF&CL at 28-30, ¶¶ 28-36. The AWCA satisfies
  19   intermediate scrutiny. See id. at 30-33, ¶¶ 37-50. The AWCA alternatively
  20   satisfies strict scrutiny. See id. at 33-34, ¶¶ 51-53.
  21   Paragraph 233:
  22        233. Semiautomatic firearms with common characteristics proscribed
            by the AWCA are in common use for lawful purposes and thus protected
  23        under the fundamental, individual right to keep and bear arms. The
            State’s ban thus “amounts to a prohibition of an entire class of ‘arms’ that
  24        is overwhelmingly chosen by American society for lawful purposes,
            including for possession in the home, where the need for defense of self,
  25        family, and property is most acute.” Heller, 554 U.S. at 628.
            Furthermore, the state bans such firearms for reasons that conflict with
  26        the very essence of the Second Amendment, essentially claiming that
            more accurate, effective, and safe firearms can be banned because they
  27        are too good at the central purpose of firearms—projecting force when
            needed—and thus benefit those who would misuse such firearms just as
  28        well as those who use them lawfully.
                                                     64
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9973 Page 69 of 75



   1   Defendants’ Response to Paragraph 233:
   2        The AWCA is not a categorical prohibition of a class of semiautomatic
   3   firearms. See supra Defs.’ Resp. to ¶¶ 45-47. The AWCA is subject to
   4   intermediate scrutiny under the Ninth Circuit’s two-step framework for Second
   5   Amendment claims, even assuming the AWCA burdens conduct protected by the
   6   Second Amendment. See Defs.’ PPF&CL at 28-30, ¶¶ 28-36. The AWCA satisfies
   7   intermediate scrutiny. See id. at 30-33, ¶¶ 37-50. The AWCA alternatively
   8   satisfies strict scrutiny. See id. at 33-34, ¶¶ 51-53.
   9   Paragraphs 234-236:
  10        234. The AWCA imposes a substantial burden on Second Amendment
            rights, and thus deserves strict scrutiny “to afford the Second
  11        Amendment the respect due an enumerated constitutional right.” Silvester
            v. Becerra, 138 S.Ct. 945, 945 (2018) (Thomas, J., dissenting from denial
  12        of certiorari); Pena v. Lindley, 898 F.3d 969, 977 (9th Cir. 2018) (“We
            strictly scrutinize a ‘law that implicates the core of the Second
  13        Amendment right and severely burdens that right’”).
  14        235. The AWCA strikes at the “core” of the Second Amendment—and
            to be sure, the core of the Second Amendment is defined by its text,
  15        namely, the “right to keep and bear arms” which “shall not be
            infringed”—because its effect is to prohibit an entire category of
  16        semiautomatic firearms—common pistols, shotguns, and rifles—that are
            overwhelmingly kept and used for lawful purposes throughout the United
  17        States. The State prohibits these categories of firearms not merely in spite
            of their being useful in self-defense, but apparently, because firearms
  18        with those characteristics are effective in the first place. The State’s
            apparent rationale that “we don’t want people to be able to shoot
  19        accurately, rapidly,” is not and cannot be a legitimate state interest at all,
            let alone a compelling one. A blanket prohibition on common firearms
  20        that are “too accurate,” or do their jobs “too effectively” by allowing
            citizens to defend their lives “too well,” severely infringes upon Second
  21        Amendment rights and cannot survive strict scrutiny.
  22        236. Any claimed governmental interest in reducing the quality and
            effectiveness of firearms is on its face illegitimate and contrary to the
  23        balance already struck by the framers and ratifiers of the Second
            Amendment. Such a purported interest requires the same categorical or
  24        strict scrutiny analysis that content- or viewpoint-based restrictions are
            given under the First Amendment. In Duncan v. Becerra, 970 F.3d 1133
  25        (9th Cir. 2020), the Ninth Circuit, in affirming this Court’s judgment,
            held that, because the large-capacity magazine ban, Penal Code § 32310,
  26        “substantially burdens core Second Amendment rights,” it was subject to
            review under strict scrutiny. 970 F.3d at 1152.
  27
  28
                                                     65
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9974 Page 70 of 75



   1   Defendants’ Response to Paragraphs 234-236:
   2        The AWCA is subject to intermediate scrutiny under the Ninth Circuit’s two-
   3   step framework for Second Amendment claims. See Defs.’ PPF&CL at 28-30,
   4   ¶¶ 28-36. The AWCA does not impose a severe burden on the core Second
   5   Amendment right because it is a restriction on certain configurations. Id. at 29,
   6   ¶¶ 31-33.
   7   Paragraph 237:
   8        237. Even under intermediate scrutiny, the State has not demonstrated
            a “reasonable fit” between its interests and the law. Assuming the
   9        importance of the State’s generalized claimed interests in public safety
            and reducing “gun violence,” those interests must “rely on . . . hard facts
  10        and reasonable inferences drawn from convincing analysis amounting to
            substantial evidence based on relevant and accurate data sets.” Duncan,
  11        366 F.Supp.3d at 1161. If the State’s claimed interest is instead a more
            specific desire to prevent or mitigate so-called “mass shootings,” Rupp v.
  12        Becerra, 401 F.Supp.3d 978, 991 (C.D. Cal. 2019), then it is far from
            clear that an interest directed at such rare events is significant and/or
  13        important enough to justify a sweeping prohibitions affecting many
            millions of firearms owned and used for lawful purposes. The occasional
  14        libel or incitement to violence would not be a sufficiently important
            interest to justify banning the internet, for example, regardless whether
  15        such means of speech inevitably were used for ill in addition to for such
            lawful purposes. Nevertheless, even assuming the importance of the
  16        interest at either level of generality, the AWCA’s sweeping ban on
            common firearms with common characteristics is not a reasonable fit for
  17        achieving these interests.
  18   Defendants’ Response to Paragraph 237:
  19        The AWCA satisfies intermediate scrutiny. See Defs.’ PPF&CL at 30-33,
  20   ¶¶ 37-50. To the extent Plaintiffs deny that the State has identified important
  21   government interests, their own experts agree that the State has identified important
  22   government interests in reducing the incidence and lethality of mass shootings and
  23   gun violence against law enforcement personnel. See id. at 31-32, ¶ 42.
  24   Paragraph 238:
  25        238. The AWCA’s broad ban on common semiautomatic firearms and
            lawful conduct with them is not a reasonable fit to any legitimate
  26        government interest. First, the ban does not “alleviate [the claimed
            harms] to a material degree.” Edenfield v. Fane, 507 U.S. 761, 770-71
  27        (1993).
  28
                                                     66
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9975 Page 71 of 75



   1   Defendants’ Response to Paragraph 238:
   2        The AWCA satisfies intermediate scrutiny. See Defs.’ PPF&CL at 30-33,
   3   ¶¶ 37-50. To the extent Plaintiffs rely on language from First Amendment case
   4   law, such reliance is misplaced. See supra Defs.’ Resp. to ¶¶ 29-30.
   5   Paragraph 239:
   6        239. Any correlation between different crimes and the weapons used
            does not establish a reasonable fit for a ban on all such weapons. Thus,
   7        notwithstanding the District Court’s findings in Rupp, that “such
            weapons are disproportionately used in mass shootings,” 401 F.Supp.3d
   8        at 993, such findings do not even suggest that a ban would do anything
            other than divert such criminals to alternative legal or illegal weapons, or
   9        would in any way mitigate the problems. In Heller itself, it was
            accurately observed that handguns are involved in the vast majority of all
  10        firearm-related deaths and the government argued that such fact
            established the government’s interest in banning handguns to prevent or
  11        mitigate firearm-related homicides. Heller, 554 U.S. at 695-696 (Breyer,
            J., dissenting). The Court rejected that argument, finding that a ban on
  12        possessing commonly owned firearms lacked any fit to further the
            government’s interest under any level of scrutiny. Heller, 554 U.S. at
  13        628-29.
  14   Defendants’ Response to Paragraph 239:
  15        The AWCA satisfies intermediate scrutiny. See Defs.’ PPF&CL at 30-33,
  16   ¶¶ 37-50; see also supra Defs. Resp. to ¶ 214.
  17   Paragraph 240:
  18        240. Constitutionally protected activities cannot be banned because the
            activity could lead to criminal abuses. See Southeast Promotions Ltd. v.
  19        Conrad, 420 U.S. 546, 559 (1975); accord Vincenty v. Bloomberg, 476
            F.3d 74, 84-85 (2d Cir. 2007); Robb v. Hungerbeeler, 370 F.3d 735, 743
  20        (8th Cir. 2004); Ashcroft v. Free Speech Coal., 535 U.S. 234, 245 (2002);
            Stanley v. Georgia, 394 U.S. 557, 567 (1969).
  21
  22   Defendants’ Response to Paragraph 240:
  23        To the extent Plaintiffs rely on language from First Amendment case law, such
  24   reliance is misplaced. See supra Defs.’ Resp. to ¶¶ 29-30.
  25   Paragraphs 241-246:
  26        241. The AWCA burdens far more protected activity than necessary
            by imposing a complete ban on an ordinary, law abiding individual’s
  27        acquisition, purchase, transfer, and use of a common class of arms. Even
            under intermediate scrutiny, “a reasonable fit requires tailoring, and a
  28        broad prophylactic ban on acquisition67
                                                    or possession of all” common
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9976 Page 72 of 75



   1        semiautomatics with common characteristics “for all ordinary, law-
            biding, responsible citizens is not tailored at all.” Duncan, 366 F.Supp.3d
   2        at 1180; see also Turner Broadcasting System, Inc. v. FCC, 512 U.S. 622,
            682-83 (1994) (O'Connor, J., concurring in part and dissenting in part)
   3        (“A regulation is not ‘narrowly tailored’—even under the more lenient
            [standard applicable to content neutral restrictions]—where ... a
   4        substantial portion of the burden on speech does not serve to advance [the
            State's content-neutral] goals.... Broad prophylactic rules in the area of
   5        free expression are suspect. Precision of regulation must be the
            touchstone....”) (brackets in original) (citations and quotations omitted).
   6        “To meet the narrow tailoring requirement, … the government must
            demonstrate that alternative measures that burden substantially less [of
   7        the right] would fail to achieve the government's interests, not simply that
            the chosen route is easier.” McCullen v. Coakley, 134 S.Ct. 2518, 2524
   8        (2014). By prohibiting even fully background-checked and law-abiding
            citizens from possessing a common and effective class of firearms, the
   9        law imposes considerably more burden than is warranted by the rare
            instances of criminal violence using such firearms. “The right to self-
  10        defense is largely meaningless if it does not include the right to choose
            the most effective means of defending oneself.” Friedman v. City of
  11        Highland Park, 784 F.3d 406, 418 (7th Cir. 2015) (Manion, J.,
            dissenting).
  12
            242. The challenged provisions of the AWCA undermines public
  13        safety and do not materially advance any legitimate public interest. The
            State’s justification that the self-same characteristics that make the
  14        firearms here suitable for lawful self-defense may also make them
            effective tools for crime if misused, thus necessitating a ban, would
  15        undermine the Second Amendment. The very point of protecting arms,
            and firearms in particular, is that they allow law-abiding people to project
  16        force against unjust force at a distance, and thereby defend themselves
            and others against a violent threat as soon as possible with the least
  17        amount of damage to those being protected. Inevitably, all firearms that
            are at all suitable for self-defense or militia service are comparably
  18        dangerous in the hands of a violent criminal. The notion that
            improvements that make firearms better and safer for lawful use likewise
  19        make them comparably better for unlawful use simply leads to the
            absurdity that firearms may never be improved because the harms ipso
  20        facto outweigh the benefits and justify a ban. However, the Second
            Amendment itself has already balanced the need for and dangers from
  21        arms that can effectively project force against another. As “the very
            product of an interest balancing by the people,” the Second Amendment
  22        “elevates above all other interests the right of law-abiding, responsible
            citizens to use arms in defense of hearth and home.” Heller, 554 U.S. at
  23        634-35. “Constitutional rights are enshrined with the scope they were
            understood to have when the people adopted them, whether or not future
  24        legislatures . . . think that scope too broad.” Id.
  25        243. Thus, even under intermediate scrutiny, Defendants’ AWCA and
            regulations fail. The intermediate scrutiny to be applied is the same as,
  26        and is drawn from, the First Amendment context. Jackson, 746 F.3d at
            961 (heightened scrutiny in Second Amendment cases is “guided by First
  27        Amendment principles”); Silvester v. Harris, 834 F.3d 816, 821 (9th Cir.
            2016) (applying in Second Amendment case “the test for intermediate
  28        scrutiny from First Amendment cases”), cert. denied, Silvester v.
                                                     68
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9977 Page 73 of 75



   1        Becerra, 138 S.Ct. 945 (2018). At all times under any form of heightened
            scrutiny, the government bears the burden of justifying its restrictions.
   2        See, e.g., R.A.V. v. City of St. Paul, 505 U.S. 377, 382 (1992) (content-
            based speech regulations are presumptively invalid); United States v.
   3        Chester, 628 F.3d 673, 680 (4th Cir. 2010) (unless conduct “not protected
            by the Second Amendment at all, the [g]overnment bears the burden of
   4        justifying the constitutional validity of the law.”); Tyler v. Hillsdale
            County Sheriff’s Dept., 837 F.3d 678, 694 (6th Cir. 2016) (“the burden of
   5        justification is demanding and it rests entirely on the State.”) (citation
            omitted).
   6
            244. The government’s burden of justifying its restriction on
   7        constitutional rights “is not satisfied by mere speculation or conjecture;
            rather, a governmental body seeking to sustain a restriction on
   8        commercial speech must demonstrate that the harms it recites are real and
            that its restriction will in fact alleviate them to a material degree.”
   9        Edenfield, 507 U.S. at 770-71 (emphasis added). Restrictions on
            constitutional rights must be analyzed in their specific context, and “will
  10        depend upon the identity of the parties and the precise circumstances of
            the” protected activity. Edenfield, 507 U.S. at 774. Generalized risk does
  11        not warrant restrictions as to all persons, and “a preventative rule” aimed
            at such generic hazards is “justified only in situations ‘inherently
  12        conducive to’” the specific dangers identified. Id. (quoting Ohralik v.
            Ohio State Bar Ass’n, 436 U.S. 447, 449 (1978)).
  13
            245. Under the actual “demanding” standard for intermediate scrutiny,
  14        the AWCA fails, as the State does not advance an important
            governmental objective nor offer any sort of reasonable fit.
  15
            246. Plaintiffs have shown that the State’s AWCA and regulations,
  16        and their enforcement thereof, are unconstitutional. Plaintiffs are entitled
            to declaratory, permanent injunctive, and other relief as prayed for in
  17        their First Amended Complaint.
  18   Defendants’ Response to Paragraphs 241-246:
  19        The AWCA satisfies intermediate scrutiny because it is reasonably fitted to
  20   important government interests. See Defs.’ PPF&CL at 30-33, ¶¶ 37-50. To the
  21   extent Plaintiffs rely on language from First Amendment case law, such reliance is
  22   misplaced. See supra Defs.’ Resp. to ¶¶ 29-30. Five federal circuit courts have
  23   upheld substantially identical assault-weapon restrictions under the same two-step
  24   framework adopted by the Ninth Circuit and on a substantially similar evidentiary
  25   record. See Wilson v. Cook Cty., 937 F.3d 1028, 1033-34 (7th Cir. 2019)
  26   (following Friedman, 784 F.3d at 410-12), cert. denied, __ S.C. __, 2020 WL
  27   3146694 (June 15, 2020); Worman, 922 F.3d at 38-41; Kolbe v. Hogan, 849 F.3d
  28   114, 125 (4th Cir. 2017) (en banc); N.Y. State Rifle & Pistol Ass’n v. Cuomo, 804
                                                     69
           Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9978 Page 74 of 75



   1   F.3d 242, 261-63 (2d Cir. 2015); Heller v. District of Columbia (Heller II), 670
   2   F.3d 1244, 1262-64 (D.C. Cir. 2011). The Court should follow the reasoning in
   3   those cases and uphold the challenged provisions of the AWCA.
   4
   5   Dated: February 23, 2021                          Respectfully submitted,
   6                                                     XAVIER BECERRA
                                                         Attorney General of California
   7                                                     MARK R. BECKINGTON
                                                         Supervising Deputy Attorney General
   8                                                     JOSE A. ZELIDON-ZEPEDA
                                                         PETER H. CHANG
   9                                                     Deputy Attorneys General
  10
                                                         /s/ John D. Echeverria
  11
                                                         JOHN D. ECHEVERRIA
  12                                                     Deputy Attorney General
                                                         Attorneys for Defendant
  13
  14
  15   SA2019104420
       42567798.docx
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                      70
            Defendants’ Responses to Plaintiffs’ Proposed Findings of Fact and Conclusions of Law
                                         (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 105 Filed 02/23/21 PageID.9979 Page 75 of 75




                                   CERTIFICATE OF SERVICE

  Case Name: James Miller et al. v. Xavier Becerra, et al.
  Case No.   3:19-cv-01537-BEN-JLB

  I hereby certify that on February 23, 2021, I electronically filed the following documents with
  the Clerk of the Court by using the CM/ECF system:
   DEFENDANTS’ RESPONSES TO PLAINTIFFS’ PROPOSED
   FINDINGS OF FACT AND CONCLUSIONS OF LAW
  I certify that all participants in the case are registered CM/ECF users and that service will be
  accomplished by the CM/ECF system.
  I declare under penalty of perjury under the laws of the State of California and the United States
  of America the foregoing is true and correct and that this declaration was executed on February
  23, 2021, at San Francisco, California.


                  Robert Hallsey                                  /s/ Robert Hallsey
                    Declarant                                          Signature

  SA2019104420
  42567906.docx
